Exhibit 10.14

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

AS AMENDED AND RESTATED

EFFECTIVE OCTOBER 1, 2009

Including amendments through September 30, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    PURPOSES    1

1.01

  

Purposes

   1 ARTICLE II    DEFINITIONS    1

2.01

  

Affiliated Company

   1

2.02

  

After-Tax Contributions

   2

2.03

  

Annual Salary

   2

2.04

  

Before-Tax Contributions

   3

2.05

  

Beneficiary or Beneficiaries

   3

2.06

  

Board

   3

2.07

  

Business Day

   3

2.08

  

Catch-up Contributions

   3

2.09

  

Claims Committee

   4

2.10

  

Code

   4

2.11

  

Company

   4

2.12

  

Company Core Contributions

   4

2.13

  

Company Matching Contributions

   4

2.14

  

Company Stock

   4

2.15

  

Core Contribution Participant

   4

2.16

  

Credited Service

   4

2.17

  

Deemed Election

   4

2.18

  

Deferral Election

   4

2.19

  

Defined Benefit Plan

   4

2.20

  

Defined Contribution Plan

   5

2.21

  

Distribution Event

   5

2.22

  

Electing Employee

   5

2.23

  

Employee

   5

2.24

  

Employer

   6

2.25

  

Employment Commencement Date

   6

2.26

  

ERISA

   6

2.27

  

Fair Market Value

   6

2.28

  

Hour of Service

   6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

2.29

  

Hourly Pension Plan

   8

2.30

  

IGS Savings Plan

   8

2.31

  

Investment Committee

   8

2.32

  

Investment Vehicle

   8

2.33

  

Matched Contributions

   9

2.34

  

Matured Company Matching Contributions

   9

2.35

  

Normal Retirement Age

   9

2.36

  

Participant

   9

2.37

  

Participant Contributions

   9

2.38

  

Participant Investment Funds

   9

2.39

  

Participating Employer

   9

2.40

  

Party In Interest

   10

2.41

  

Period of Severance

   10

2.42

  

Plan

   10

2.43

  

Plan Administrator

   10

2.44

  

Plan Year

   10

2.45

  

Qualified Default Investment Alternative

   10

2.46

  

Qualified Domestic Relations Order

   11

2.47

  

Reemployment Commencement Date

   11

2.48

  

Retirement Plan

   11

2.49

  

Retirement Program Change Effective Date

   11

2.50

  

Salaried Pension Plan

   11

2.51

  

Severance from Service Date

   11

2.52

  

Trust Agreement

   12

2.53

  

Trust Fund

   12

2.54

  

Trustee

   12

2.55

  

Unmatched Contributions

   12

2.56

  

Unmatured Company Matching Contributions

   13

2.57

  

Vice President – Human Reources

   13

2.58

  

Year of Service

   13

2.59

  

Years of Vesting Service

   14

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE III    ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS,
DISTRIBUTIONS, ROLLOVERS, AND PLAN-TO-PLAN TRANSFERS    15

3.01

  

Eligibility and Commencement of Participation

   15

3.02

  

Before-Tax, After-Tax, and Catch-up Contributions

   17

3.03

  

Company Matching Contributions

   20

3.04

  

Company Core Contributions

   22

3.05

  

Company Core Contribution Vesting Rules

   22

3.06

  

Timing of Contributions

   24

3.07

  

Nondiscrimination Limitations and Corrective Measures

   24

3.08

  

Withdrawals by Participants of After-Tax Contributions, Rollover Contributions,
Company Matching Contributions, Before-Tax and Catch-up Contributions

   35

3.09

  

Loans to Participants

   40

3.10

  

Distributions Following Distribution Events

   43

3.11

  

Distributions Pursuant to a Qualified Domestic Relations Order

   45

3.12

  

Rollovers into the Plan

   45

3.13

  

Plan-to-Plan Transfers; Plan Mergers

   46

3.14

  

Limitation on Annual Additions to Participants’ Accounts

   47

3.15

  

Application of Top-Heavy Provisions

   48 ARTICLE IV    TRUST FUND AND PARTICIPANT INVESTMENT FUNDS    52

4.01

  

Trust Agreement

   52

4.02

  

Investment of Contributions in the Participant Investment Funds

   53

4.03

  

Redirection of Investments of Participant Contributions

   54

4.04

  

Investment of Company Matching Contributions

   55

4.05

  

Participants’ Accounts

   55

4.06

  

Account Statements; Investment Information

   57

4.07

  

Voting, Tendering, and Similar Rights as to Company Stock

   58

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE IV-A    ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN
   60 ARTICLE V    MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS    61

5.01

  

General

   61

5.02

  

Designation of Beneficiaries; Spousal Consents

   63

5.03

  

Direct Rollovers

   64

5.04

  

Trustee-to-Trustee Transfer

   66

5.05

  

Protected Distribution Forms for Certain Transferred Balances

   66 ARTICLE VI    ADMINISTRATION    67

6.01

  

Plan Administrator

   67

6.02

  

Expenses of Administration

   67

6.03

  

Powers and Duties of the Plan Administrator

   68

6.04

  

Powers and Duties of the Investment Committee

   69

6.05

  

Benefit Claims Procedure

   72

6.06

  

Fiduciaries

   74

6.07

  

Adequacy of Communications; Reliance on Reports and Certificates

   75

6.08

  

Indemnification

   76

6.09

  

Member’s Own Participation

   76

6.10

  

Elections

   76 ARTICLE VII    AMENDMENT, CORRECTION, AND DISCONTINUANCE    77

7.01

  

Right to Amend or Terminate

   77

7.02

  

Corpus and Income Not to be Diverted

   78

7.03

  

Merger or Consolidation of Plan

   79

7.04

  

Correction

   79 ARTICLE VIII    GENERAL PROVISIONS    80

8.01

  

Nonalienation of Benefits

   80

8.02

  

Payments to Minors, Incompetents, and Related Situations

   80

8.03

  

Unclaimed Accounts – Trust Funds

   80

8.04

  

No Guarantee of Employment

   81

8.05

  

Governing Law

   81

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.06

  

Gender, Number, and Headings

   81

8.07

  

Severability

   82

8.08

  

Obligations of the Employer

   82

8.09

  

Effective Date

   82

8.10

  

Uniformed Services Employment and Reemployment Rights Act

   82

8.11

  

Use of Electronic Media; Adjustment of Certain Time Periods

   82 APPENDIX A    PARTICIPANT INVESTMENT FUNDS    A-1 EXHIBIT I    ELIGIBLE
NONUNION HOURLY LOCATIONS DESIGNATED BY VICE PRESIDENT – HUMAN RESOURCES    I-1
EXHIBIT II    FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS
TRANSFERRED TO THE PLAN FROM THE IGS SAVINGS PLAN    II-1 EXHIBIT III    PLAN
ELECTIONS    III-1 SCHEDULE I    PARTICIPATING EMPLOYERS AS OF OCTOBER 1, 2009
   S-1

 

v



--------------------------------------------------------------------------------

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

ARTICLE I

PURPOSES

1.01 Purposes. This Plan is established to facilitate the accumulation and
investment of retirement and other savings for eligible employees and to provide
such employees with an opportunity to acquire a stock interest in Air Products
and Chemicals, Inc. (the “Company”), and is intended to be a profit-sharing plan
described in Code Section 401(a) with a cash or deferred arrangement described
in Code Section 401(k) and an employee stock ownership plan component as defined
in Code Section 4975(e), all in accordance with the terms and conditions
hereinafter set forth. Unless otherwise stated or required by applicable law,
the effective date of the current amendment and restatement shall be October 1,
2009, including amendments implemented through September 30, 2010, and shall not
be applicable to persons retiring or otherwise terminating employment with the
Company and its Affiliated Companies prior to October 1, 2009, except as
otherwise provided herein.

ARTICLE II

DEFINITIONS

As used in this Plan, the terms listed below shall have the meanings assigned
below; provided, however, that special definitions for purposes of
Sections 3.07, 3.14, and 3.15 are contained in Paragraphs 3.07(a), 3.14(a), and
3.15(a), respectively.

2.01 Affiliated Company means each trade or business (whether or not
incorporated) while it, together with the Company, is treated as a controlled
group of corporations (as defined in Code Section 414(b)), as under common
control (as defined in Code Section 414(c)), or as an affiliated service group
(as defined in Code Section 414(m)), or is required to be aggregated with the
Company pursuant to the

 

1



--------------------------------------------------------------------------------

regulations under Code Section 414(o); provided, however, that for purposes of
Section 3.15 of the Plan and where otherwise applicable, the modification
provided for in Code Section 415(h) shall be taken into account.

2.02 After-Tax Contributions mean contributions made by a Participant under
Paragraph 3.02(b).

2.03 Annual Salary means the total annual salary of a Participant, as determined
by the Employer based solely on its records, including elective contributions
made by an Employer on behalf of the Employee that are not includible in federal
taxable income under Code Section 125 or Code Section 402(e)(3), excluding:

(a) Discretionary bonuses or grants, including, without limitation, income
howsoever derived from any stock options or other equity-based awards,
scholastic aid, payments and awards for suggestions and patentable inventions,
other merit awards or variable compensation, expense allowances, and noncash
compensation (including imputed income);

(b) Payments of Company Matching Contributions under Section 3.03 and Company
Core Contributions under Section 3.04 of this Plan, accruals or distributions
under this Plan, or payments, accruals, or distributions under any severance,
incentive, or welfare plan or other retirement, pension, or profit-sharing plan
of an Employer;

(c) Overtime, commissions, mileage, shift premiums, and payments in lieu of
vacation; and

(d) All supplemental compensation for domestic and overseas assignments,
including without limitation, premium pay, cost of living and relocation
allowances, mortgage interest allowances and forgiveness, tax-equalization
payments, and other emoluments for such service.

In the case of a Participant who is a full-time hourly or a weekly salaried
production and maintenance employee, Annual Salary shall be determined by

 

2



--------------------------------------------------------------------------------

multiplying his base hourly pay rate by 2,080 hours. In the case of a
Participant who is a part-time hourly employee or a part time non exempt
salaried employee, Annual Salary shall be determined by multiplying his base
hourly pay by his scheduled annual hours. Notwithstanding the above, Annual
Salary means 125% of the amount determined in accordance with the preceding two
sentences for any Participant who is employed as an over-the-road truck driver
by an Employer, is paid on a mileage and hourly basis, and whose employment is
based at a liquid bulk distribution terminal from time to time designated by the
Vice President - Human Resources and identified as a “Designated Terminal” on
Exhibit I.

Notwithstanding the above, “Annual Salary” shall not exceed the limitation
provided under Code Section 401(a)(17) as adjusted pursuant to Code
Section 401(a)(17)(B) for any Plan Year.

2.04 Before-Tax Contributions mean contributions made by the Employer on behalf
of a Participant pursuant to the Participant’s Deferral Election under
Paragraph 3.02(a) or Deemed Election under Paragraph 3.02(d).

2.05 Beneficiary or Beneficiaries mean the person(s), trust(s), or other
recipient(s) as determined under the provisions of Section 5.02, who or which
shall receive all amounts credited to the Participant’s Plan accounts following
the death of the Participant.

2.06 Board means the board of directors of the Company or any Committee thereof
acting on behalf of the Board pursuant to its charter or other delegation of
power from the Board, or the Chairman of the Board acting pursuant to a
delegation of authority from the Board.

2.07 Business Day means any day the New York Stock Exchange is open for
business.

2.08 Catch-up Contributions mean contributions made by the Employer on behalf of
a Participant pursuant to the Participant’s Deferral Election under Paragraph
3.02(c).

 

3



--------------------------------------------------------------------------------

2.09 Claims Committee means the committee appointed by the Vice President-Human
Resources to review and determine appeals of claims arising under the Plan in
accordance with Section 6.05.

2.10 Code means the Internal Revenue Code of 1986, as amended from time to time,
and regulations thereunder.

2.11 Company means Air Products and Chemicals, Inc., or any successor in
interest thereto.

2.12 Company Core Contributions mean contributions made by the Employer under
Section 3.04.

2.13 Company Matching Contributions mean contributions made by the Employer
under Section 3.03.

2.14 Company Stock means common stock of the Company.

2.15 Core Contribution Participant shall mean an Electing Employee or a salaried
Employee whose Employment Commencement Date or Reemployment Commencement date
occurs after October 31, 2004, or who otherwise becomes a salaried Employee
after such date.

2.16 Credited Service means credited service as defined in the Salaried Pension
Plan or Hourly Pension Plan, as applicable.

2.17 Deemed Election means a passive election to make Before-Tax Contributions
to the Plan pursuant to Section 3.02(d).

2.18 Deferral Election means the election made by a Participant in accordance
with Section 3.02.

2.19 Defined Benefit Plan means any Retirement Plan which does not meet the
definition of a Defined Contribution Plan.

 

4



--------------------------------------------------------------------------------

2.20 Defined Contribution Plan means a Retirement Plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account and on any income, expenses,
gains, and losses, and any forfeitures of accounts of other participants, which
may be allocated to such participant’s account. For this purpose, any
Participant’s contributions made pursuant to a Defined Benefit Plan maintained
by the Company or an Affiliated Company shall be treated as a separate Defined
Contribution Plan.

2.21 Distribution Event means: (a) a Participant’s severance from employment
with the Company and all Affiliated Companies, death or disability, in each case
as defined by Code Section 401(k)(2)(B)(i).

2.22 Electing Employee means an Employee who voluntarily elects to cease
accruing years of Credited Service under the Salaried Pension Plan as of the
Retirement Program Change Effective Date in order to receive Company Core
Contributions and increased Company Matching Contributions.

2.23 Employee means (a) any salaried employee of an Employer or (b) any
non-union hourly paid employee who is employed by an Employer at one of the
locations from time to time designated by the Vice President - Human Resources
and listed on Exhibit I attached hereto and made a part hereof, as said
Exhibit I is updated from time to time; provided however, that no person shall
be an Employee if such person is a leased employee (as defined below) of an
Employer, a participant in the Supplemental Employment Program, a foreign
national on a temporary assignment to an Employer, or an employee working under
a Summer Internship Program, a Cooperative Education Program, or other temporary
or supplemental employment program of an Employer. An employee of an Employer
who is covered by a collective bargaining agreement shall not be an Employee
unless the terms of such collective bargaining agreement provide for
participation in the Plan. Notwithstanding the foregoing, if a leased employee
or an employee of an Affiliated Company becomes an Employee, his service with
the Company and Affiliated Companies prior to becoming an Employee shall be
taken into account for eligibility and vesting purposes under the Plan.

 

5



--------------------------------------------------------------------------------

The term “employee” as used herein shall mean any common law employee of the
Company or an Affiliated Company but shall exclude any person classified by the
Company as an independent contractor even if such individual is subsequently
reclassified as a common law employee by the Internal Revenue Service or any
other agency, entity, or person.

For purposes of the preceding paragraph, a “leased employee” is any person
(other than an employee of the Employer) who pursuant to an agreement between
the Employer and any other person (leasing organization) has performed services
for the Employer (or for the Employer and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full-time basis for a
period of at least one year, and such services are performed under primary
direction or control by the Employer.

2.24 Employer means the Company and/or any Participating Employer, either
collectively or separately as the context requires.

2.25 Employment Commencement Date means the date on which the Employee first
performs an Hour of Service under Section 2.28 for an Employer or an Affiliated
Company.

2.26 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

2.27 Fair Market Value, as of any Business Day with respect to Company Stock,
means the closing sale price for Company Stock for such date on the New York
Stock Exchange, or, if no such sale occurred, the average of the closing bid and
asked prices for such date on the New York Stock Exchange.

2.28 Hour of Service means:

(a) each hour for which an employee (whether or not as an Employee) is directly
or indirectly paid, or entitled to payment, for the performance of duties for
the Company or an Affiliated Company during the applicable computation period;

 

6



--------------------------------------------------------------------------------

(b) each hour for which an employee (whether or not as an Employee) is directly
or indirectly paid, or entitled to payment, by the Company or an Affiliated
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including short-term disability for
salaried Employees), layoff, jury duty, military duty, or leave of absence;

(c) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Company or an Affiliated Company, with
respect to an employee (whether or not an Employee), provided such hours have
not previously been credited under either Paragraphs (a) or (b) above; and

(d) In the case of an employee who is reemployed by the Company or an Affiliated
Company in accordance with the requirements of applicable federal law following
an authorized leave of absence due to service in the Armed Forces of the United
States, each hour during which such employee (whether or not as an Employee) is
not performing duties for the Company or an Affiliated Company due to such
military leave whether or not such employee is paid, or entitled to payment, by
the Company or an Affiliated Company.

For purposes of this Section, a payment shall be deemed to be made by or due
from the Company or an Affiliated Company whether such payment is directly made
by or due from the Company or Affiliated Company, or indirectly made through,
among other sources, a trust fund or insurer to which the Company or Affiliated
Company contributes or pays premium (e.g., for group term life insurance).

For purposes of Paragraphs (b) and (c) above, the following rules shall apply:

(i) No more than five hundred and one (501) Hours of Service shall be credited
on account of any single continuous period during which the employee performs no
duties for the Company or an Affiliated Company (whether or not such period
occurs in a single computation period) except for short term disability salary
continuation;

 

7



--------------------------------------------------------------------------------

(ii) No Hours of Service shall be credited for a payment made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation, or disability insurance laws; and

(iii) No Hours of Service shall be credited for a payment which solely
reimburses an employee for medical or medically related expenses incurred by the
employee.

In the case of a payment which is made or due on account of a period during
which an employee performs no duties for the Company or an Affiliated Company,
and which results in the crediting of Hours of Service under Paragraphs (b) or
(c) above, the number of hours and the period to which such hours are to be
credited shall be determined in accordance with the rules promulgated by the
United States Department of Labor in paragraphs (b), (c), and (d) of the
regulations at 29 CFR § 2530.200b-2 or any future regulations which change,
amend, or supersede such regulations, which regulations are incorporated by
reference herein.

2.29 Hourly Pension Plan means the Pension Plan for Hourly Rated Employees of
Air Products and Chemicals, Inc., as amended from time to time.

2.30 IGS Savings Plan means the Industrial Gas and Supply Company Retirement
Savings Plan which was merged into the Plan effective as of March 31, 2000.

2.31 Investment Committee means the Pension Investment Committee of the Company,
consisting of persons appointed by the Finance Committee of the Board and
authorized, directed and empowered to supervise, monitor and review the
management, custody, control and investment performance of the assets of the
Plan.

2.32 Investment Vehicle means any security or other investment in which the
Trustee is authorized to invest Participant Contributions transferred to a
particular

 

8



--------------------------------------------------------------------------------

Participant Investment Fund, other than cash or interest-bearing investments of
a short-term nature in which such Participant Contributions may be temporarily
invested pending investment in such security or other investment.

2.33 Matched Contributions mean Before-Tax Contributions and After-Tax
Contributions that are matched by the Employer in accordance with Section 3.03.

2.34 Matured Company Matching Contributions mean the amount, including earnings,
credited to a Participant’s Company Matching Contributions account for at least
two full Plan Years.

2.35 Normal Retirement Age means age 65.

2.36 Participant means: (a) any Employee who is eligible to participate in the
Plan in accordance with Section 3.01, or (b) any former Employee by whom or for
whom contributions have been made under Sections 3.02, 3.03, 3.04, 3.12, or
3.13, and (c) any participant in the IGS Savings Plan on March 30, 2002, until
such time as all such contributions and earnings thereon have been withdrawn by
or distributed to such Employee, former Employee or IGS Savings Plan
Participant.

2.37 Participant Contributions mean, collectively, funds held and invested by
the Trustee under the Trust Agreement which were, when first transferred to the
Trustee, Matched Contributions, Unmatched Contributions, rollover contributions
as described in Section 3.12, or assets received in plan-to-plan transfers or
mergers as described in Section 3.13, together with earnings thereon.

2.38 Participant Investment Funds mean the funds described in Appendix A, as
amended from time to time, which other than the Company Stock Fund, are chosen
by the Investment Committee, in which Participant Contributions and Company Core
Contributions are held for investment.

2.39 Participating Employer means those Affiliated Companies listed as
Participating Employers on Schedule I hereto, while such designation is in
effect, and any Affiliated Company which is later designated by the Board or
pursuant to authority

 

9



--------------------------------------------------------------------------------

delegated by the Board as a Participating Employer under the Plan, whose
designation has not been revoked. An Affiliated Company’s status as a
Participating Employer shall be automatically revoked upon its ceasing to be an
Affiliated Company. A Participating Employer or the Board or person acting
pursuant to authority delegated by the Board may revoke such designation at any
time, but until such acceptance has been revoked, all of the provisions of the
Plan and amendments thereto shall apply to the Employees and former Employees of
the Participating Employer. In the event the designation of a Participating
Employer is revoked, the Plan shall be deemed discontinued only as to such
Participating Employer.

2.40 Party in Interest has the meaning provided in ERISA Section 3(14), or
regulations promulgated thereunder or any future regulations which change,
amend, or supersede such regulations.

2.41 Period of Severance means a 12-consecutive-month period beginning on an
individual’s Severance from Service Date or any anniversary thereof and ending
on the next succeeding anniversary of such date during which the individual is
not credited with at least one Hour of Service.

2.42 Plan means the “Air Products and Chemicals, Inc. Retirement Savings Plan”
as set forth herein and as amended from time to time.

2.43 Plan Administrator means the Vice President – Human Resources, or such
other person or entity as he or she shall appoint to fill such role.

2.44 Plan Year means the annual period beginning on October 1 and ending on
September 30 of the following calendar year. A Plan Year shall be designated
according to the calendar year in which such Plan Year ends. The Plan Year shall
also be the limitation year for purposes of applying the limitation of Code
Section 415.

2.45 Qualified Default Investment Alternative means the Participant Investment
Fund chosen by the Investment Committee, as designated in Appendix A, to meet
the requirements of ERISA Section 404(c)(5) and the regulations thereunder.

 

10



--------------------------------------------------------------------------------

2.46 Qualified Domestic Relations Order means: (a) any qualified domestic
relations order as defined in Code Section 414(p) and ERISA Section 206(d), or
(b) any other domestic relations order permitted to be treated as a qualified
domestic relations order by the Plan Administrator under the provisions of the
Retirement Equity Act of 1984 and which the Plan Administrator determines to
treat as a qualified domestic relations order.

2.47 Reemployment Commencement Date means the first day on which an individual
performs an Hour of Service under Section 2.28 after incurring a Period of
Severance.

2.48 Retirement Plan means: (a) any profit-sharing, pension, or stock bonus plan
described in Code Sections 401(a) and 501(a), (b) any annuity plan or annuity
contract described in Code Sections 403(a) or 403(b) of the Code, or (c) any
individual retirement account or individual retirement annuity described in Code
Sections 408(a) or 408(b).

2.49 Retirement Program Change Effective Date means January 1, 2005, except that
(a) for Employees at the South Brunswick, New Jersey facility who were
hourly-rated instrument and electrical technicians, warehouse technicians,
laboratory technicians, maintenance technicians, operation technicians, or
production technicians as of January 1, 2005, the Retirement Program Change
Effective Date shall be January 1, 2006, and (b) for salaried Employees who were
on military leave on January 1, 2005, the Retirement Program Change Effective
Date shall be the first of the month following 30 days after returning from
military leave.

2.50 Salaried Pension Plan means the Air Products and Chemicals, Inc. Pension
Plan for Salaried Employees, as amended from time to time.

2.51 Severance from Service Date occurs on the earlier of (i) the date on which
an employee retires, voluntarily terminates, or is discharged from employment
with an Employer and all Affiliated Companies or dies; or (ii) the first
anniversary of the first date of a period in which an Employee remains absent
from service (with or without

 

11



--------------------------------------------------------------------------------

pay) with the Employer and all Affiliated Companies for any reason other than
voluntary termination, retirement, discharge, or death, such as vacation,
holiday, sickness, disability, leave of absence, or layoff; provided that, in
the case of an individual who is absent from work for maternity or paternity
reasons, a Severance from Service Date shall not occur until the second
anniversary of the date the individual begins such maternity or paternity leave.
For purposes of the foregoing, an Employee’s absence from work for maternity or
paternity reasons means an absence (a) by reason of the pregnancy of the
Employee, (b) by reason of the birth of a child of the Employee, (c) by reason
of the placement of a child with the Employee in connection with the adoption of
such child by such Employee, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement; provided that
the Employee has provided to the Plan Administrator, in the form and manner
prescribed by the Plan Administrator, information establishing (a) that the
absence from work is for maternity or paternity reasons and (b) the number of
days for which there was such an absence. Nothing in this Section shall be
construed as expanding or amending any maternity or paternity leave policy of
the Employer. Notwithstanding the above, an individual who is absent from work
due to a leave of absence, whether or not for maternity or paternity reasons,
who returns to work immediately following the leave of absence shall be deemed
not to have a Severance from Service date.

2.52 Trust Agreement means the trust agreement referred to in Article IV, as the
same may be amended from time to time.

2.53 Trust Fund means the assets held in trust for purposes of the Plan.

2.54 Trustee means such trustee or trustees as shall be appointed by the
Investment Committee under the Trust Agreement.

2.55 Unmatched Contributions mean any After-Tax Contributions which are not
Matched Contributions, Before-Tax Contributions which are not Matched
Contributions or Catch-up Contributions.

 

12



--------------------------------------------------------------------------------

2.56 Unmatured Company Matching Contributions mean the amount, including
earnings, credited to a Participant’s Company Matching Contributions account for
less than two full Plan Years.

2.57 Vice President-Human Resources shall mean the Senior Vice President – Human
Resources and Communications of the Company, or any successor to that position
or any similar position within Human Resources.

2.58 Years of Service mean the service credited to a Participant for purposes of
determining the amount of Company Core Contributions allocated to the
Participant’s account under Section 3.4. The following rules shall apply in
calculating Years of Service under this Plan:

(a) An Employee shall be credited with a Year of Service for each 12 consecutive
month period during the period beginning on the Employee’s Employment
Commencement Date and ending on the Employee’s Severance from Service Date.

(b) If an Employee has a Severance from Service Date and after January 1, 2005
is rehired by the Employer, Years of Service prior to the Employee’s Severance
from Service Date shall not be taken into account as Years of Service. The
Employee’s date of reemployment shall be the Employee’s Employment Commencement
Date for purposes of (a) above.

(c) Notwithstanding the foregoing, for periods of service prior to January 1,
2005, an Employee who was a Core Contribution Participant as of January 1, 2005,
or an hourly employee participating in the Hourly Pension Plan as of January 1,
2005 who becomes a salaried Employee thereafter, will be credited with Years of
Service beginning with the date he or she first earned Credited Service under
the Salaried Pension Plan or the Hourly Pension Plan, but excluding any period
when he or she was not employed by the Company or an Affiliated Company, and any
period with respect to which service is not taken into account in calculating
his or her Accrued Benefit under such Plan as of January 1, 2005.

 

13



--------------------------------------------------------------------------------

2.59 Years of Vesting Service mean the service credited to an Employee for
purposes of determining the Employee’s vested interest in the portion of his
account attributable to Company Core Contributions and related investment
earnings and losses. The following rules shall apply in calculating Years of
Vesting Service under this Plan:

(a) An Employee shall be credited with full and partial Years of Vesting Service
for the period from the Employee’s Employment Commencement Date to the
Employee’s Severance from Service Date and, if applicable, from the Employee’s
Reemployment Commencement Date to the Employee’s subsequent Severance from
Service Date; provided that, an Employee who is absent from work due to
maternity or paternity leave as defined in subsection 2.51 shall not be credited
with Vesting Service for any period of such maternity or paternity leave that
extends beyond the one year anniversary of the date the individual begins such
maternity or paternity leave. Years of Vesting Service shall be calculated on
the basis that 12 consecutive months of employment equal one year. For this
purpose, partial Years of Vesting Service shall be aggregated.

(b) If an Employee retires, voluntarily terminates, or is discharged from
employment with the Employer and all Affiliated Companies and is subsequently
reemployed, the period commencing on the Employee’s Severance from Service Date
and ending on the reemployment date shall be taken into account, if such period
is 12 months or less in duration; provided that, if an Employee retires,
voluntarily terminates, or is discharged from employment with the Employer and
all Affiliated Companies during a period when the Employee was absent for
another reason and is subsequently reemployed, the period commencing on the
Employee’s Severance from Service Date and ending on the reemployment date shall
be taken into account, but only if the reemployment date occurs within 12 months
of the first date of absence.

(c) If an Employee is reemployed after incurring five consecutive Periods of
Severance, and the Employee had never previously earned any vested benefits
under the Plan, including Company Matching Contributions, Years of Vesting

 

14



--------------------------------------------------------------------------------

Service after such Periods of Severance shall not be taken into account for
purposes of determining the vested interest in the portion of his account
attributable to Company Core Contributions made before such Periods of
Severance, and Years of Vesting Service before such Periods of Severance shall
not be taken into account for the purpose of determining the vested interest in
the portion of his account attributable to Company Core Contributions made after
such Periods of Severance.

(d) Years of Vesting Service shall include all periods described in
paragraphs (a), and (b) above (including those periods during which the Employee
was a leased employee within the meaning of section 414(n) or 414(o) of the
Code) whether or not the Employee qualified as an Employee during those periods.

ARTICLE III

ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS,

ROLLOVERS, AND PLAN-TO-PLAN TRANSFERS

3.01 Eligibility and Commencement of Participation.

(a) An Employee shall be eligible to participate in the Plan upon meeting the
requirements of (i) or (ii) as follows:

(i) An Employee shall be eligible to participate in the Plan upon completion of
thirty (30) days of service after the date as of which the Employee is first
scheduled or expected to be credited with one thousand (1,000) Hours of Service
as an Employee during the next twelve (12)-month period. Such Employee will
begin his participation as of the first complete pay period following the
completion of such thirty (30) days of service if such Employee shall make an
affirmative election to participate in accordance with procedures adopted by the
Plan Administrator under Paragraph 3.02(a), (b), or (c) , or a Deemed Election
pursuant to Paragraph 3.02(d). Notwithstanding the foregoing, a Core
Contribution Participant shall be eligible to participate in benefits under
Section 3.04 of the Plan on the later of the Retirement Program Change Effective
Date or the date he becomes a Core Contribution Participant, provided that he is
scheduled or expected to be credited with one thousand (1,000) Hours of Service
during the next twelve (12)-month period.

 

15



--------------------------------------------------------------------------------

(ii) An Employee who has not satisfied the service requirements of the preceding
paragraph shall be eligible to participate in the Plan, upon such Employee’s
completion of 1,000 Hours of Service during an eligibility computation period.
An eligibility computation period is the twelve (12) month period beginning on
the Employee’s Employment Commencement Date, or, in the event such Employee does
not complete 1,000 Hours of Service in such twelve (12) month period, all Plan
Years beginning after the first day of such twelve (12) month period. Such an
Employee may begin his participation as of the first full pay period which
includes the earlier of (i) the first day of the Plan Year which follows his
satisfaction of the eligibility requirements in the preceding sentence, or
(ii) the date which is six months after the date on which he satisfied such
eligibility requirements, if such Employee makes an affirmative election to
participate in accordance with Paragraph 3.01(a)(i). A Core Contribution
Participant who has not satisfied the service requirements of the preceding
paragraph shall be eligible to participate in benefits under Section 3.04 of the
Plan upon such Participant’s completion of 1,000 Hours of Service during an
eligibility computation period.

(iii) Employees who were former participants of the IGS Savings Plan shall be
eligible to participate upon their becoming an Employee provided they make an
affirmative election to participate in accordance with the procedures adopted by
the Plan Administrator under subsection 3.02(a), (b), or (c) or a Deemed
Election pursuant to subsection 3.02(d).

(b) An Employee eligible to participate in the Plan shall remain eligible to
participate (subject to the applicable suspension provisions of Sections 3.02,
3.07, and 3.08) for so long as he is an Employee. An Employee who terminates his
employment with the Company and all Affiliated Companies after becoming eligible
to participate in the Plan, or an Employee who otherwise ceases to be employed
as an Employee, shall, upon reemployment by an Employer as an Employee, be
eligible to

 

16



--------------------------------------------------------------------------------

participate in the Plan and may begin his participation as soon as
administratively possible so long as an election is properly made as provided in
Paragraph 3.02; except that such reemployed Core Contribution Participant shall
be eligible to participate in Company Core Contributions as of the later of the
Retirement Program Change Date or his Reemployment Commencement Date (or, if no
Severance from Service has occurred, the later of the Retirement Program Change
Date or the date he once again meets the definition of Employee). An Employee
who becomes represented by a collective bargaining agent will remain eligible to
participate in the Plan until a collective bargaining agreement is executed by
the Employer by which the Employee is employed and the bargaining agent and,
subsequent thereto, will only remain eligible to participate in the Plan if the
collective bargaining agreement so provides. An Employee who terminates
employment with the Company and all Affiliated Companies prior to becoming
eligible to participate in the Plan shall be treated as a new Employee for
purposes of this Section 3.01 upon reemployment by an Employer.

(c) Notwithstanding any other provision of this Plan, the availability of
Before-Tax Contributions, After-Tax Contributions, Catch-up Contributions,
Company Core Contributions and Company Matching Contributions shall not
discriminate in favor of Highly Compensated Employees.

3.02 Before-Tax, After-Tax and Catch-up Contributions. Each Employee shall
commence participation in the Plan by making an election to make contributions
to the Plan as described in (a), (b), (c), or (d) below (the “Deferral
Election”).

(a) Before-Tax Contributions. An Employee may make an election to reduce
periodic installments of his Annual Salary otherwise payable for each succeeding
pay period and direct the Employer to make a contribution to the Plan on his
behalf in an amount equal to a whole number from 3 to 50 percent of such
periodic installment of his Annual Salary (subject to the provisions of
Section 3.07).

(b) After-Tax Contributions. An Employee may make an election to contribute an
amount equal to 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 percent of
each such periodic installment of his Annual Salary (subject to the provisions
of Section 3.07) to the Plan.

 

17



--------------------------------------------------------------------------------

(c) Catch-up Contributions. Effective October 1, 2002, a Participant who attains
age 50 by the end of the applicable calendar year and who has made Before-Tax
Contributions for the calendar year or Plan Year, as applicable, up to the
lesser of the statutory limit described in Section 3.07(c)(i), the Plan limit
described in Section 3.02(a), or, if such Participant is a Highly Compensated
Employee, the highest amount of Before Tax Contributions that can be retained in
the Plan with respect to such Participant without violating the Average Deferral
Percentage Test described in Section 3.07(b)(1), shall be eligible to make
additional Before-Tax Contributions to the Plan in the amount of $5,000, which
amount shall be adjusted pursuant to cost of living adjustments described in
Code Section 414(v)(2)(c).

(d) Deemed Election. (i) Each salaried Employee who becomes eligible to
participate in the Plan on or after the Retirement Program Change Effective
Date, and (ii) each hourly Employee who becomes eligible to participate in the
Plan on and after October 1, 2007, shall be considered to have directed the
Employer to reduce his salary in order to make a Before-Tax Contribution in an
amount equal to six (6) percent of each periodic installment of his Annual
Salary (subject to the provisions of Section 3.07) on his behalf to the trust
for the Plan established under the Trust Agreement unless such Employee files
(or has filed) a Deferral Election with the Employer. Such Deemed Election shall
be effective in accordance with procedures established by the Plan Administrator
after written notice has been provided to the Employee.

(e) Limits on Contributions. Notwithstanding the foregoing, the maximum combined
total of After-Tax Contributions and Before-Tax Contributions being made by or
on behalf of a Participant at any time may not exceed 50 percent of the
Participant’s installments of Annual Salary payable at the time, and After-Tax
Contributions and Before-Tax Contributions may be made only to the extent that
such Contributions to a Participant’s account for any Plan Year do not cause the
limitations on Annual Additions to a Participant’s account as set forth in
Section 3.14 to be exceeded.

 

18



--------------------------------------------------------------------------------

(f) Election Changes. An Employee may, by giving notice to the Plan
Administrator, change his Deferral Election, including a Deemed Election, and
direct the Employer to reduce or contribute, as the case may be, different
permitted percentages of his periodic installments of Annual Salary, effective
as soon as administratively practicable thereafter. In the event of a change in
Annual Salary, the Employee’s then current contribution percentage shall
automatically be applied to the new Annual Salary, as soon as administratively
practicable thereafter.

(g) Suspension of Elections. An Employee may, by notice to the Plan
Administrator, initiate a suspension of his Deferral Election beginning as soon
as administratively practicable thereafter. In addition, suspension shall be
automatic as of the first pay in which a Participant ceases to be an Employee.
In the event the participant initiates the suspension, the Participant may elect
to resume his Deferral Election in accordance with the provisions of
Section 3.01 effective as soon as administratively practicable thereafter,
provided that he is an Employee as of the date when the Deferral Election
resumes.

(h) Termination of Elections. Subsequent to a Distribution Event, the
Participant shall have no right to continue making contributions to the Plan,
but shall have the right to redirect the investment of the amounts in his
accounts in accordance with Section 4.03 and to change or revoke his written
designation of Beneficiary in accordance with Section 5.02.

(i) Administrative Rules. The Plan Administrator may from time to time establish
such rules and procedures for determining and adjusting the percentages of
Annual Salary subject to Deferral Elections as the Plan Administrator shall in
his sole discretion deem to be necessary or desirable for the administration of
the Plan in accordance with the Code and ERISA, including, without limitation,
rules and procedures establishing limitations on the frequency with which all or
certain Participants may alter the percentages of their Annual Salary which are
subject to Deferral Elections and rules and procedures allowing for the
contribution of a specified dollar amount of Before-Tax Contributions, After-Tax
Contributions or Catch-up Contributions in lieu of a fixed whole percentage.

 

19



--------------------------------------------------------------------------------

(j) Vesting. A Participant shall have a fully vested, nonforfeitable right to
any benefits derived from Before-Tax Contributions, After-Tax Contributions and
Catch-up Contributions made under this Section 3.02.

3.03 Company Matching Contributions. The Employer shall make Company Matching
Contributions to the Plan on behalf of each Employee who participates in the
Plan in accordance with the following provisions:

(a) Enhanced Formula. Effective as of the later of the Retirement Program Change
Effective Date or the date he becomes a Core Contribution Participant, each Core
Contribution Participant shall receive Company Matching Contributions as soon as
administratively practicable after each pay date from the Employer equal to the
sum of (i) and (ii) below:

(i) 75 percent of the first (4) percent of the Participant’s Annual Salary that
is deferred by the Participant each pay period to the Plan as Before-Tax
Contributions provided that the Participant has elected to contribute at least
three (3) percent as Before-Tax Contributions, excluding Catch-up Contributions,
and

(ii) 50 percent of the next two (2) percent of the Participant’s Annual Salary
that is deferred by the Participant each pay period to the Plan as Before-Tax
Contributions, excluding Catch-up Contributions.

(b) Regular Formula. Each Participant who is not eligible to receive Company
Matching Contributions in accordance with (a) above, shall receive Company
Matching Contributions as of the end of each pay period from the Employer equal
to the sum of (i) and (ii) below:

(i) 75 percent of the first (3) percent of the Participant’s Annual Salary that
is deferred by the Participant each pay period to the Plan provided that the
Participant has elected to contribute at least three (3) percent as Before-Tax
Contributions, excluding Catch-up Contributions, and

 

20



--------------------------------------------------------------------------------

(ii) 25 percent of the next three (3) percent of the Participant’s Annual Salary
that is deferred by the Participant each pay period to the Plan as Before-Tax
Contributions , excluding Catch-up Contributions, or contributed to the Plan as
After-Tax Contributions.

(c) Form of Company Matching Contribution. A Company Matching Contribution will
be made to the Trustee at least annually, but (unless the Company determines
otherwise) only out of the Employer’s current or accumulated earnings and
profits, and may be made in whole or in part in cash or Company Stock. Company
Matching Contributions to be made in Company Stock shall be valued for such
purpose at the Fair Market Value on the last Business Day of the period for
which the Company Matching Contribution is made. If the Company shall not have
taken action to discontinue the Plan in accordance with the provisions of
Section 7.01 prior to the end of any Plan Year, the Employer’s Company Matching
Contribution for such Plan Year shall become a fixed obligation as of the end of
such Plan Year to the extent of the Employer’s current or accumulated earnings
and profits.

(d) Limits on Company Matching Contributions. Notwithstanding the foregoing, no
Company Matching Contribution shall be made for the account of any Participant
to the extent that such Company Matching Contribution, after the adjustments
provided for in the following sentence, would violate the Actual Contribution
Percentage Test , as described in Section 3.07. Any corrective actions taken to
avoid such violations shall be performed in accordance with Section 3.07.

(e) Vesting. A Participant shall have a fully vested, nonforfeitable right to
any benefits derived from Company Matching Contributions, subject to the
forfeiture provisions of Section 3.07 and Paragraph 3.14(c).

 

21



--------------------------------------------------------------------------------

3.04 Company Core Contributions. Effective as of the Retirement Program Change
Effective Date, each Core Contribution Participant shall receive Company Core
Contributions from the Employer in accordance with the following provisions:

(a) Formula. The Employer shall allocate a Company Core Contribution at least
annually to the account of each eligible Participant at any time during the Plan
Year in accordance with the following schedule:

 

Years of Service

  

Amount of Company Core Contributions

Less than 10 Years of Service

   4% of Annual Salary

10-19 Years of Service

   5% of Annual Salary

20 or more Years of Service

   6% of Annual Salary

(b) Notwithstanding the foregoing, Annual Salary for purposes of determining the
amount of Company Core Contributions under (a), above, shall not include any
Annual Salary earned by a Participant before the Participant became eligible to
receive Company Core Contributions.

3.05 Company Core Contribution Vesting Rules. A Participant’s Company Core
Contributions and related investment earnings and losses shall be subject to the
following vesting rules:

(a) Vesting Schedule. Effective on and after October 1, 2007, a Participant who
is an Employee shall have a vested, nonforfeitable right to the portion of a
Participant’s account attributable to Company Core Contributions, including any
related investment earnings and losses, according to the following vesting
schedule, or, if earlier, after attaining Normal Retirement Age while employed
by the Employer or an Affiliated Company:

 

Years of Vesting Service

   Percent
Vested  

Less than 1

     0 % 

1

     20 % 

2

     40 % 

3

     60 % 

4

     80 % 

5

     100 % 

 

22



--------------------------------------------------------------------------------

Prior to October 1, 2007, a Participant who is an Employee would have a fully
vested, nonforfeitable right to the portion of a Participant’s account
attributable to Company Core Contributions, including any related investment
earnings and losses, after completing at least 5 Years of Vesting Service, or,
if earlier, after attaining Normal Retirement Age while employed by the Employer
or an Affiliated Company.

(b) Forfeitures.

(i) If a Participant is not fully vested in Company Core Contributions as
described in (a) above at the time he incurs a Severance from Service Date, the
unvested portion of the Participant’s account attributable to Company Core
Contributions and related investment earnings and losses shall be forfeited as
of the earlier of:

(A) the date on which he receives a distribution of his entire vested interest
in his account; or

(B) the date on which he incurs five consecutive Periods of Severance.

(ii) A Participant who has no portion of his account attributable to Company
Matching Contributions or Participant Before-Tax Contributions and whose vested
interest in the portion of his account attributable to Company Core
Contributions is zero shall be deemed to have received a distribution of his
account as of his Severance from Service Date.

(iii) If a Participant is rehired by the Employer or an Affiliated Company
before incurring five consecutive Periods of Severance, any amount forfeited
under subsections (i) or (ii) shall be restored to his account as soon as
administratively

 

23



--------------------------------------------------------------------------------

practicable. Such restoration shall be made from currently forfeited amounts in
accordance with subsection (iv), or from additional contributions by the
Employer and shall be invested in the Qualified Default Investment Alternative.

(iv) Amounts forfeited shall be used to first restore future amounts required to
be restored in accordance with subsection (iii) with respect to the Plan Year.
After such restoration, if any, is made, such amounts shall be used to reduce
future Company Core Contributions and Company Matching Contributions made by the
Employer by which the former Participant was employed, or to defray
administrative costs of the Plan as determined by the Company.

3.06 Timing of Contributions. Before-Tax, After-Tax and Catch-up Contributions
shall be transferred to the Trustee as soon as practicable following the date on
which the Participant’s pay is reduced by the amount of the contribution.
Company Matching Contributions and Company Core Contributions shall be
transferred to the Trustee at least annually, but in all cases no later than the
last date on which amounts so paid may be deducted for federal income tax
purposes for the taxable year of the Employer in which the Plan Year ends.

3.07 Nondiscrimination Limitations and Corrective Measures.

(a) For purposes of this Section 3.07, the following terms shall have the
meanings indicated below:

(i) Actual Contribution Percentage. The Actual Contribution Percentages for a
Plan Year for the group of all Highly Compensated Employees and for the group of
all Nonhighly Compensated Employees respectively are the averages, calculated to
the nearest one-hundredth of a percentage point (.01%), of the ratios,
calculated separately to the nearest one-hundredth of a percentage point (.01%)
for each Employee in the respective group, of the amount of Company Matching
Contributions and After-Tax Contributions (and any Qualified Non-Elective
Contribution made under Paragraph 3.07(c)(x) for purposes of satisfying the
Actual Contribution Percentage Test) made to the Plan on behalf of each such
Employee for such Plan

 

24



--------------------------------------------------------------------------------

Year, to the Employee’s Compensation for such Plan Year, whether or not the
Employee was a Participant for the entire Plan Year. The Actual Contribution
Percentage calculation may include Before-Tax Contributions, excluding Catch-up
Contributions, so long as: (A) the Actual Deferral Percentage Test is met before
such Before-Tax Contributions are used in the Actual Contribution Percentage
Test, and continues to be met following the exclusion of those Before-Tax
Contributions that are used to meet the Actual Contribution Percentage Test and
(B) the requirements of Treasury Regulation §1.401(m)-1(b)(5) are satisfied. For
purposes of determining the Actual Contribution Percentage, only those Employees
who are eligible to elect After-Tax Contributions or to receive Company Matching
Contributions for all or a portion of the applicable Plan Year, or who would be
so eligible absent a suspension in accordance with the terms of the Plan, are
taken into account; any such Employee who would be a Participant if such
Employee made an After-Tax Contribution or had a Before-Tax Contribution made on
his behalf shall be treated as an eligible Employee on behalf of whom no
After-Tax Contributions or Company Matching Contributions are made.

For purposes of this Section, and except as otherwise provided in Treasury
regulations, if the Plan and any other plan are aggregated for purposes of Code
Section 410(b) (other than for purposes of the average benefit percentage test),
such plans (including the Plan) shall be treated as one (1) plan for purposes of
calculating the Actual Contribution Percentage. Except as otherwise provided in
Treasury regulations, if any Highly Compensated Employee who is a Participant in
this Plan also participates in any other plan of the Employer to which employee
or matching contributions are made, all such plans (including the Plan) shall be
treated as one (1) plan with respect to such Participant.

(ii) Actual Contribution Percentage Test means the test described in
Paragraph 3.07(b)(ii).

(iii) Actual Deferral Percentage. The Actual Deferral Percentages for a Plan
Year for the group of all Highly Compensated Employees and

 

25



--------------------------------------------------------------------------------

for the group of all Nonhighly Compensated Employees respectively are the
averages, calculated to the nearest one-hundredth of a percentage point (.01%),
of the ratios, calculated separately to the nearest one-hundredth of a
percentage point (.01%) for each Employee in the respective group, of the amount
of Before-Tax Contributions, excluding Catch-up Contributions (and Qualified
Non-Elective Contributions made under Paragraph 3.07(c)(x) for purposes of
satisfying the Actual Deferral Percentage Test), paid under the Plan on behalf
of each such Employee for such Plan Year, including Excess Deferrals, to the
Employee’s Compensation for such Plan Year (whether or not the Employee was a
Participant for the entire Plan Year) but excluding Before-Tax Contributions
that are taken into account in the Actual Contribution Percentage Test. Only
those Employees who are eligible to elect Before-Tax Contributions for all or a
portion of the applicable Plan Year, or who would be so eligible absent a
suspension in accordance with the terms of the Plan, are taken into account; any
such Employee who would be a Participant but for the failure to have Before-Tax
Contributions made on his behalf shall be treated as an eligible Employee on
whose behalf no Before-Tax Contributions are made.

For purposes of this Section and except as otherwise provided in Treasury
regulations, if the Plan and any other plan which includes a cash or deferred
arrangement (within the meaning of Code Section 401(k)) are aggregated for
purposes of Code Section 410(b) (other than for purposes of the average benefit
percentage test), the cash or deferred arrangements in such plans (including the
Plan) shall be treated as one (1) plan for purposes of calculating the Actual
Deferral Percentage. Except as otherwise provided in Treasury regulations, if
any Highly Compensated Employee who is a Participant in this Plan also
participates in any other cash or deferred arrangement (within the meaning of
Code Section 401(k)) of the Company or an Affiliated Company, all such cash or
deferred arrangements (including under the Plan) shall be treated as one
(1) cash or deferred arrangement with respect to such Participant.

(iv) Actual Deferral Percentage Test means the test described in
Paragraph 3.07(b)(i).

 

26



--------------------------------------------------------------------------------

(v) Compensation shall mean, except as otherwise provided in the definition of
“Highly Compensated Employee”, a definition of compensation which satisfies Code
Section 414(s) and regulations thereunder, and which is consistently used in any
one Plan Year for purposes of this Section 3.07.

(vi) Excess Aggregate Contributions mean, with respect to any Highly Compensated
Employee for a Plan Year, the excess of:

(A) The total After-Tax Contributions and Company Matching Contributions (and,
where applicable, Before-Tax Contributions, taken into account under the Actual
Contribution Percentage Test) made on behalf of such Highly Compensated Employee
taken into account in computing the Actual Contribution Percentage for such Plan
Year, over

(B) The maximum amount of After-Tax Contributions and Company Matching
Contributions (and, where applicable, Before-Tax Contributions, taken into
account under the Actual Contribution Percentage Test) on behalf of such Highly
Compensated Employee which are permitted by the Actual Contribution Percentage
Test.

(vii) Excess Contributions mean, with respect to any Highly Compensated Employee
for a Plan Year, the excess of:

(A) The total Before-Tax Contributions made on behalf of such Highly Compensated
Employee taken into account in computing the Actual Deferral Percentage of
Highly Compensated Employees for such Plan Year, over

(B) The maximum amount of such Before-Tax Contributions, excluding Catch-up
Contributions, on behalf of such Highly Compensated Employee which are permitted
by the Actual Deferral Percentage Test.

(viii) Excess Deferrals mean the Before-Tax Contributions that are includible in
a Participant’s gross income because they have exceeded the dollar limitation
contained in Code Section 402(g).

 

27



--------------------------------------------------------------------------------

(ix) Highly Compensated Employee means any Employee who performs service for the
Company or an Affiliated Company during the determination year (as defined
below) and who was: (A) a Five-Percent Owner at any time during the current or
preceding Plan Year, or (B) for the preceding Plan Year had Compensation from
the Employer or an Affiliated Company in excess of $80,000 (as adjusted pursuant
to Code Section 414(q)). At the election of the Plan Administrator and, as
provided for in Exhibit III, in a manner consistent with Code Section 414(q) and
any regulations or other IRS pronouncements thereunder, clause (B) in the
preceding sentence can be limited to those Employees who are in the top twenty
percent (20%) of Employees ranked on the basis of compensation for such
look-back year. At the election of the Plan Administrator, as provided for in
Exhibit III, Compensation for the purpose of this Paragraph 3.07(a)(ix) may be
determined on the basis of a calendar year, rather than the Plan Year.

(x) To the extent required by applicable law “Highly Compensated Employee” shall
also include a highly compensated former employee, which is any employee who
separated from service prior to the current Plan Year and who was either a
Highly Compensated Employee in any determination year ending on or after the
Employee’s attainment of age fifty five (55).

For purposes of this definition, Compensation is as defined in Code
Section 415(c)(3).

(xi) Nonhighly Compensated Employee means any employee who is not a Highly
Compensated Employee.

(xii) Qualified Non-Elective Contributions mean contributions made by the
Company described in Paragraph 3.07(c)(x).

(xiii) Five Percent Owner means an Employee who shall be considered to be a Five
Percent Owner for any Plan Year if at any time during such year such Employee
was a five percent owner of the Employer, determined in accordance with the
rules of Code Section 416(i)(1).

 

28



--------------------------------------------------------------------------------

(b) Nondiscrimination Tests.

(i) Actual Deferral Percentage Test. Notwithstanding any provision herein to the
contrary, the Actual Deferral Percentage for the group of all eligible Highly
Compensated Employees for each Plan Year must not exceed the greater of:

(A) the Actual Deferral Percentage for the previous Plan Year for the group of
all eligible Nonhighly Compensated Employees multiplied by 1.25; or

(B) the Actual Deferral Percentage for the previous Plan Year of such group of
Nonhighly Compensated Employees multiplied by 2.0, but in no event more than two
(2) percentage points greater than the Actual Deferral Percentage for the
previous Plan Year of such group of Nonhighly Compensated Employees.

The Vice President - Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Deferral Percentage
test those Employees who could be excluded from participation under the minimum
age and service requirements of Code Section 410(a)(1)(A) (“early participation
employees”), other than those early participation employees who are Highly
Compensated Employees, to the extent permitted under Code Section 401(k)(3)(F).
Any such election shall be reflected in Exhibit III.

The Actual Deferral Percentage test set forth in this Paragraph 3.07(b)(i) shall
be performed in accordance with Code Section 401(k), the regulations thereunder,
and any related IRS pronouncements, including IRS Notice 98-1 to the extent
applicable. The Actual Deferral Percentage test set forth in this
Paragraph 3.07(b)(i) may be performed with current year Non-Highly Compensated
Employee data, rather than prior year data, if so elected by the Employer. Any
such election shall be made by the Vice-President - Human Resources and shall be
reflected in Exhibit III.

(ii) Actual Contribution Percentage Test. Notwithstanding any provision herein
to the contrary, the Actual Contribution Percentage for the group of all
eligible Highly Compensated Employees for each Plan Year must not exceed the
greater of:

(A) The Actual Contribution Percentage for the previous Plan Year for the group
of all eligible Nonhighly Compensated Employees multiplied by 1.25; or

 

29



--------------------------------------------------------------------------------

(B) The Actual Contribution Percentage for the previous Plan Year of such group
of Nonhighly Compensated Employees multiplied by 2.0, but in no event more than
two (2) percentage points greater than the Actual Contribution Percentage for
the previous Plan Year of such group of Nonhighly Compensated Employees.

The Vice President - Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Contribution
Percentage Test those Employees who could be excluded from participation under
the minimum age and service requirements of Code Section 410(a)(1)(A) (“early
participation employees”), other than those early participation employees who
are Highly Compensated Employees, to the extent permitted under Code
Section 401(m)(5)(C). Any such election shall be reflected in Exhibit III.

The Actual Contribution Percentage test set forth in this Paragraph 3.07(b)(ii)
shall be performed in accordance with Code Section 401(m), the regulations
thereunder, and any related IRS pronouncements, including IRS Notice 98-1 to the
extent applicable. The Actual Contribution Percentage test set forth in this
Paragraph 3.07(b)(ii) may be performed with current year Non-Highly Compensated
Employee data, rather than prior year data, if so elected by the Employer. Any
such election shall be made by the Vice President - Human Resources and shall be
reflected in Exhibit III.

(iii) For purposes of Paragraph 3.07(b), a Participant is a Highly Compensated
Employee for a particular Plan Year if he or she satisfies the definition of a
Highly Compensated Employee in effect for that Plan Year. Similarly, a
Participant is a Nonhighly Compensated Employee for a particular Plan Year if he
or she does not satisfy the definition of a Highly Compensated Employee in
effect for that Plan Year.

 

30



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of the Plan to the contrary, the
percentages of Annual Salary specified by a Participant in his Deferral Election
shall be subject to adjustment or other corrective measures by the Plan
Administrator at any time and from time to time as follows:

(i) Before-Tax Contributions, excluding Catch-up Contributions, shall not be
accepted with respect to any Participant for a calendar year to the extent such
Before-Tax Contributions, together with any other elective contributions of the
Participant to a plan maintained by the Company or an Affiliated Company, exceed
$9,500 (as adjusted in accordance with Code Section 402(g)); accordingly, the
Plan Administrator shall adjust downward the percentage of Annual Salary
specified by a Participant in his Deferral Election to be contributed to the
Plan as Before-Tax Contributions, as may be necessary to prevent such Excess
Deferrals.

(ii) Before-Tax Contributions, excluding Catch-up Contributions, for any Plan
Year must satisfy the Actual Deferral Percentage Test; accordingly, the Plan
Administrator shall adjust downward the percentage of Annual Salary specified by
a Participant in his Deferral Election, to the extent which the Plan
Administrator in his sole discretion determines is necessary to maintain the
Plan’s compliance with the Average Deferral Percentage Test.

(iii) After-Tax Contributions and Company Matching Contributions for any Plan
Year must satisfy the Actual Contribution Percentage Test (after taking into
account any Before-Tax Contributions included in such test pursuant to
Paragraph 3.07(a)(i)); accordingly, the Plan Administrator shall adjust downward
the percentage of Annual Salary specified by a Participant in his Deferral
Election to be contributed under Paragraph 3.02(b), to the extent which the Plan
Administrator in his sole discretion determines is necessary to maintain the
Plan’s compliance with the Actual Contribution Percentage Test.

 

31



--------------------------------------------------------------------------------

(iv) When a downward adjustment has been made pursuant to Paragraph (i), (ii),
or (iii) above, the Plan Administrator may thereafter adjust any such percentage
upward to bring it up to or closer to the percentage specified in the
Participant’s most recent Deferral Election whenever the Plan Administrator
determines that such an upward adjustment can be made without exceeding the
limits described in Paragraph (i), (ii), or (iii). In the event of such upward
adjustment, each affected Participant shall be given the opportunity to
affirmatively elect to have such higher percentage apply to him.

(v) Any downward or upward adjustment in the percentage of Annual Salary
specified by a Participant in his Deferral Election to be contributed to the
Plan as Before-Tax Contributions other than Catch-up Contributions shall, with
the Participant’s consent and unless the Plan Administrator directs otherwise,
result in a corresponding increase or decrease, respectively, in After-Tax
Contributions to be contributed to the Plan to the extent permitted under
Paragraph (iii) or, if the Participant is eligible, Catch-up Contributions.

(vi) If, after application of the above provisions of Paragraph 3.07(c), Excess
Deferrals are made to the Plan, such Excess Deferrals shall be re-characterized
as Catch-up Contributions to the extent that a Participant who is eligible to
make Catch-up Contributions has not reached the applicable Catch-up Contribution
limit for the calendar year described in Section 3.02(c). Any Excess Deferrals
remaining after application of the preceding sentence shall be returned to the
Participant with earnings through the end of the calendar year in accordance
with Treasury Regulation §1.402(g)-1, no later than April 15 following the close
of the calendar year in which such contributions were made. Distributions shall
first be made from Unmatched Contributions, excluding Catch-up Contributions,
then from Matched Contributions. The return of any Matched Contributions shall
be accompanied by a forfeiture of the related Company Matching Contributions and
any income attributable thereto. Such forfeited amounts shall be held by the
Trustee in a suspense account and applied towards subsequent Company Matching
Contributions.

 

32



--------------------------------------------------------------------------------

(vii) After the close of a calendar year, but no later than the last Business
Day before April 15 (or such earlier date required by Treasury regulations)
following such calendar year, a Participant who was also a participant in
another plan to which the limitation on deferrals described in Code
Section 402(g) applies may notify the Plan Administrator that the Participant
has had deferrals contributed to the Plan and such other plan in excess of such
limitation for such preceding calendar year and shall inform the Plan
Administrator of the amount of such Excess Deferrals. Such Participant may
request a distribution of such Excess Deferrals. Such Excess Deferrals shall
first be re-characterized as Catch-up Contributions to the extent that a
Participant who is eligible to make Catch-up Contributions has not reached the
applicable Catch-up Contribution limit for the calendar year described in
Section 3.02(c). Any Excess Deferrals remaining after application of the
preceding sentence shall be distributed with the earnings attributable thereto
through the end of the calendar year in accordance with Treasury
Regulation §1.402(g)-1 no later than the April 15 following such notification.
Distributions shall first be made from Unmatched Contributions, excluding
Catch-up Contributions, and the return of any Matched Contributions shall be
accompanied by a forfeiture of the related Company Matching Contributions and
any income attributable thereto. Such forfeited amounts shall be held by the
Trustee in a suspense account and applied towards subsequent Company Matching
Contributions.

(viii) If, after application of the above provisions of Paragraph 3.07(c),
Excess Contributions are made to the Plan, such Excess Contributions shall be
re-characterized as Catch-up Contributions to the extent that a Participant who
is eligible to make Catch-up Contributions has not reached the applicable
Catch-up Contribution limit for the calendar year described in Section 3.02(c).
Any Excess Contributions and the earnings attributable thereto through the end
of the calendar year remaining after application of the preceding sentence shall
be distributed to Highly Compensated Employees making such Excess Contributions
no later than December 15 following the close of such Plan Year. The Highly
Compensated Employee with the largest amounts of Before-Tax Contributions shall
have his Before-Tax Contributions, excluding Catch-up Contributions, reduced to
the greater of: (A) the highest dollar amount of Before-Tax Contributions,
excluding Catch-up Contributions,

 

33



--------------------------------------------------------------------------------

that can be made without violating the limit of Paragraph 3.07(b)(i), or (B) the
next highest dollar amount of Before-Tax Contributions, excluding Catch-up
Contributions, of any other Highly Compensated Employee. Such process is
repeated until Paragraph 3.07 (b)(i) is satisfied in accordance with Treasury
Regulation §1.401(k)-1(f)(4)(ii). Distributions shall first be made from
Unmatched Contributions, excluding Catch-up Contributions, then from Matched
Contributions. The return of any Matched Contributions shall be accompanied by a
forfeiture of the related Company Matching Contributions and any income
attributable thereto. Such forfeited amounts shall be held by the Trustee in a
suspense account and applied towards subsequent Company Matching Contributions.

(ix) If, after application of the above provisions of Paragraph 3.07(b)(ii),
Excess Aggregate Contributions are made to the Plan, such Excess Aggregate
Contributions shall be re-characterized as Catch-up Contributions to the extent
that a Participant who is eligible to make Catch-up Contributions has not
reached the applicable Catch-up Contribution limit for the calendar year
described in Section 3.02(c). Any Excess Aggregate Contributions and the
earnings attributable thereto through the end of the calendar year remaining
after application of the preceding sentence shall be distributed to Highly
Compensated Employees making such Excess Aggregate Contributions no later than
December 15 following the close of the Plan Year. The Highly Compensated
Employee with the largest amounts of contributions taken into account in
computing the Actual Contribution Percentage Test (“ACP contributions”) shall
have his ACP contributions reduced to the greater of: (A) the highest dollar
amount of ACP contributions that can be made without violating the limit of
Paragraph 3.07(b)(ii), or (B) the next highest dollar amount of ACP
contributions of any other Highly Compensated Employee. Such process is repeated
until Paragraph 3.07(b)(ii) is satisfied in accordance with Treasury
Regulation §1.401(m)-1(e)(3)(iv). To the extent permitted by such regulation,
After-Tax Contributions and any Company Matching Contributions attributable
thereto shall be distributed first.

(x) Notwithstanding any other provision of this Section 3.07 or of the Plan to
the contrary, the Employer may, by action of the Company, determine to

 

34



--------------------------------------------------------------------------------

make a special Employer contribution (a “Qualified Non-Elective Contribution”)
to the Plan for the account of certain Participants who are Nonhighly
Compensated Employees in order to maintain the Plan’s compliance with the
non-discrimination requirements of Code Sections 401(k) and 401(m) and in lieu
of (or in combination with) making the adjustment in the percentage of Annual
Salary specified by Participants in their Deferral Elections or returning
Contributions as provided in this Section 3.07. Any such Qualified Non-Elective
Contribution shall be in such amount as is determined by the Company and will be
allocated as determined by the Company to the individual accounts of
Participants who are Nonhighly Compensated Employees and who actively
contributed to the Plan during, and are Employees at the end of, the Plan Year
for which such contribution is made. Any such Qualified Non-Elective
Contribution shall be nonforfeitable and shall be treated for all purposes as a
Before-Tax Contribution under the Plan, including for purposes of the
limitations on distribution described in this Article 3, except that such
contribution shall not be applied against or counted for purposes of determining
compliance with the percent limitation on Before-Tax Contributions in
Section 3.02, the combined percent limitation on Before-Tax Contributions and
After-Tax Contributions contained in Section 3.02, or the limitation on
Before-Tax Contributions contained in this Section 3.07. Any such Qualified
Non-Elective Contribution shall be made to the Trustee no later than the last
day of the Plan Year next succeeding the Plan Year for which the contribution is
made, and may be made in whole or in part in cash or in shares of Company Stock.
Payment of any such Qualified Non-Elective Contribution (whether in the form of
cash or Company Stock) for a Plan Year which is made by the Employer after the
close of such Plan Year shall be treated by the Plan in the same manner as if it
were received on or before the last day of such Plan Year.

3.08 Withdrawals by Participants of After-Tax Contributions, Rollover
Contributions, Company Matching Contributions, Before-Tax and Catch-up
Contributions.

(a) After-Tax Contributions. Upon application to the Trustee at any time no
sooner then twelve (12) months after any earlier withdrawal by such Participant

 

35



--------------------------------------------------------------------------------

of After-Tax Contributions under this Paragraph 3.08(a), Rollover Contributions
under Paragraph 3.08(b), Before-Tax Contributions under
Paragraph 3.08(d)(ii)(A),or Company Matching Contributions under
Paragraph 3.08(c), a Participant may withdraw all or a portion of the amounts
then credited to his After-Tax Contributions account.

There shall be no suspension of the withdrawing Participant’s right to make
After-Tax Contributions following a withdrawal under this Paragraph 3.08(a).

(b) Rollover Contributions. Upon application to the Trustee at any time no
sooner than twelve (12) months after any earlier withdrawal by him under this
Paragraph 3.08(b), After-Tax Contributions under Paragraph 3.08(a), Company
Matching Contributions under Paragraph 3.08(c) or Before-Tax Contributions under
Paragraph 3.08(d)(ii)(A), a Participant may withdraw all or a portion of the
amounts then credited to his Rollover Contributions account; provided, however,
that such Participant shall first have withdrawn, or shall have applied to make
a concurrent withdrawal of all amounts credited to his After-Tax Contributions
account.

(c) Company Matching Contributions. Effective on and after October 1, 2007, upon
application to the Trustee at any time no sooner than twelve (12) months after
any earlier withdrawal by him under this Paragraph 3.08(c), After-Tax
Contributions under Paragraph 3.08(a), Rollover Contributions under Paragraph
3.08(b), or Before-Tax Contributions under Paragraph 3.08(d)(ii)(A), a
Participant may withdraw all or a portion of the amounts then credited to his
Company Matching Contributions account; provided, however, that such Participant
shall first have withdrawn, or shall have applied to make a concurrent
withdrawal of all amounts credited to his After-Tax Contributions account and
his Rollover Contributions account. Prior to October 1, 2007, a Participant may
withdraw under this paragraph only amounts then credited to his Matured Company
Matching Contributions account and will have no right to withdraw amounts
credited to his Unmatured Company Matching Contributions account.

 

36



--------------------------------------------------------------------------------

(d) Before-Tax Contributions. A Participant cannot withdraw amounts credited to
his Before-Tax Contribution accounts, except that a Participant may withdraw all
or a portion of such amounts if:

(i) The Participant has no, or is concurrently applying to withdraw all,
available amounts credited to any After-Tax Contributions account, to any
Rollover Contributions account, or to any Company Matching Contributions
account; and

(ii) The Participant has (A) attained age fifty-nine and one-half (59 1/2), or
(B) provided evidence satisfactory to the Plan Administrator that the
Participant’s withdrawal qualifies as a hardship withdrawal which satisfies the
standards of subsection (e) below, or (C) provided evidence that the
Participant’s withdrawal meets the requirements of a qualified reservist
distribution under Code Section 72(t)(2)(G)(iii); and

(iii) In the case of a withdrawal under Paragraph 3.08(d)(ii)(A), no withdrawal
has been made in the preceding twelve (12) months of After-Tax Contributions
under Paragraph 3.08(a), Rollover Contributions under Paragraph 3.08(b),
Before-Tax Contributions under this Paragraph 3.08(d), or Company Matching
Contributions under Paragraph 3.08(c).

If a Participant shall make application to withdraw any Before-Tax Contributions
as a qualified reservist distribution or due to attainment of age fifty-nine and
one-half (59 1/2), his election to make Before-Tax Contributions, including
Catch-up Contributions, or After-Tax Contributions shall not be affected by such
withdrawal. If a Participant shall make application to withdraw any Before-Tax
Contribution due to hardship, future contributions shall be suspended in
accordance with Paragraph 3.08(e)(C).

The Plan Administrator shall establish administrative procedures for obtaining
withdrawals.

 

37



--------------------------------------------------------------------------------

(e) Hardship Withdrawal Standards. A withdrawal will be deemed to constitute a
hardship withdrawal if: (1) the Participant has an immediate and heavy financial
need; and (2) a distribution from the Plan is necessary to meet that need. A
Participant will be treated as having an immediate and heavy financial need only
if the funds are required to cover one of the following:

(i) Expenses for medical care described in Code Section 213(d) previously
incurred by the Participant or the Participant’s spouse or dependents (as
defined in Code Section 152) or necessary for these persons to obtain such
medical care, or, effective October 1, 2007, expenses for medical care
previously incurred by a primary Beneficiary of the Participant or expenses
necessary for a primary Beneficiary to obtain such medical care;

(ii) Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(iii) Post-secondary education tuition, related educational fees, and room and
board expenses for the Participant or the Participant’s spouse, children, or
other dependents (as defined in Code Section 152) for the next twelve
(12) months, or, effective October 1, 2007, such fees and expenses for a primary
Beneficiary of the Participant for the next twelve (12) months;

(iv) Payment of amounts necessary to prevent the eviction of the Participant
from his principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

(v) Effective October 1, 2006, payments for funeral or burial expenses for a
deceased parent, spouse, child or dependent, and effective October 1, 2007, such
payments for a primary Beneficiary of the Participant;

(vi) Effective October 1, 2006, repair to a principal residence for damage that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10 percent of adjusted gross income);
or

 

38



--------------------------------------------------------------------------------

(vii) Any other purposes for which the Internal Revenue Service specifically
determines, under the authority given to it under Treasury Regulation
§1.401(k)-1(d)(3)(v), that such circumstances constitute an immediate and heavy
financial need.

For the purposes of this section, a “primary Beneficiary” is an individual who
is named as a Beneficiary under the Plan and has an unconditional right to all
or a portion of the Participant’s account balance under the Plan upon the death
of the Participant.

If an immediate and heavy financial need is deemed to exist, a distribution from
the Plan will be deemed necessary to meet such need if, and only if, the
following conditions are met:

(A) the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant, including amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution;

(B) the Participant has obtained all distributions, other than hardship
distributions, and has applied for all nontaxable (at the time of the loan)
loans currently available under all plans maintained by the Company or an
Affiliated Company; and

(C) the Participant will be prohibited from making elective contributions (as
defined in Treas. Reg. §1.401(k)-6) or employer contributions (as defined in
Treas. Reg. §1.401(m)-1(f)(6)) to any qualified or non-qualified deferred
compensation plans maintained by the Company or an Affiliated Company (as
determined in accordance with Treas. Reg. §1.401(k)-1(d)(3)(iv)(E)(2)) for six
(6) months commencing as soon as administratively possible following the
hardship withdrawal.

In the case of a distribution which is made on account of an immediate and heavy
financial need due to the payment of post-secondary education tuition for the

 

39



--------------------------------------------------------------------------------

Participant or the Participant’s spouse, children, Beneficiary or other
dependents (“educational hardship”), any such educational hardship withdrawals
within a Plan Year shall be aggregated and treated as having been received as of
the date of the initial educational hardship withdrawal during such Plan Year
for purposes of applying the restriction on subsequent contributions provided
for in Paragraph 3.08(e)(vii)(C).

No hardship withdrawal of earnings on Before-Tax or Catch-up Contributions shall
be permitted to the extent that such earnings are attributable to periods after
December 31, 1988.

3.09 Loans to Participants. Upon application to the Trustee by a Participant or
Beneficiary who is not a Party in Interest, the Plan Administrator may authorize
the Trustee to make a loan or loans to such Participant or Beneficiary. Any such
loans shall be subject to at least the following requirements:

(a) Loans shall be made available on a uniform and nondiscriminatory basis.

(b) Loans must bear a reasonable interest rate which will be determined by the
Plan Administrator and which will be fixed for the term of the loan. All loans
will be secured by up to fifty percent (50%) of the borrower’s vested Plan
accounts (determined as of the time of the loan).

(c) The minimum loan amount is $1,000.

(d) No loan can be made to the extent that such loan, when added to the
outstanding balance of all other loans to the borrower under this Plan and any
other plan of the Company or an Affiliated Company, would exceed the lesser of:
(i) fifty thousand dollars ($50,000), reduced by the excess of (A) the highest
outstanding balance of loans to the borrower from the Plan and such other plans
during the one-year period ending on the day before the date the loan is made
over (B) the outstanding loan balance on the date the loan is made, or
(ii) one-half of the vested value of the borrower’s accounts under this Plan and
such other plan(s). In addition, no loan under this Plan, when added to any
existing loans hereunder, shall exceed the

 

40



--------------------------------------------------------------------------------

value of the amounts credited to the borrower’s After-Tax Contributions,
Before-Tax Contributions, and Company Matching Contributions accounts, plus the
borrower’s vested Company Core Contribution account.

(e) Any loan shall, by its terms, require repayment within five (5) years unless
such loan is used to acquire a dwelling unit which, within a reasonable time
(determined at the time the loan is made), will be used as the principal
residence, within the meaning of Code Section 121, of the borrower, in which
case the loan shall be repaid within such period as may be established by the
Vice President – Human Resources. Notwithstanding the above, all loans shall be
immediately due and payable upon the Participant’s severance from employment
with the Company and all Affiliated Companies, unless, at the discretion of the
Investment Committee, such loan is directly rolled over to a qualified plan of a
subsequent employer of the Participant pursuant to an agreement between the
Company and the subsequent employer. The maximum number of loans which a
borrower may have outstanding at one time is one residential and one
non-residential loan.

(f) Certain fees apply when obtaining a loan through the Plan. Such fees, as
they are in effect from time to time, will be set forth in the Summary Plan
Description or in loan documentation provided to the borrower.

(g) Repayment of Participant loans shall be by payroll deduction or other method
approved by the Plan Administrator on a level amortized basis with repayments
made as specified in the loan documentation, but, in all cases, at least
quarterly; except that a borrower may prepay in full the outstanding balance of
his loan at any time in accordance with procedures established by the Plan
Administrator. Loan repayments may be suspended for one year during a
Participant’s authorized unpaid leave of absence, or during such other period
permitted by applicable law. Loan repayments may be suspended as permitted under
Code Section 414(u)(4) for any period in which the Participant is on a qualified
military leave.

(h) Loans must be evidenced by a written promissory note. In the event that a
borrower fails to make a required payment when due, the loan shall be in

 

41



--------------------------------------------------------------------------------

default if the borrower fails to become current in his payments within ninety
(90) days of such missed payment, or, if earlier, the default date as indicated
in the loan documentation. Upon default, the outstanding principal balance of
the loan and all accrued interest thereon will be immediately due and payable,
and will be satisfied from the borrower’s Plan accounts (at such time(s) as
permitted by applicable law) upon the occurrence of a Distribution Event or upon
the Participant’s attainment of age fifty-nine and one-half (59 1/2).

(i) Each loan shall be a separate investment of the borrower’s Plan accounts.
The amount of the loan will first reduce the borrower’s Before-Tax and Catch-up
Contributions accounts, then the borrower’s After-Tax Contributions account,
then the borrower’s Rollover Contributions account, then the borrower’s Company
Matching Contributions account (to the extent of Matured Company Matching
Contributions for loans prior to October 1, 2007), and then the borrower’s
vested Company Core Contributions account. Amounts within the Plan accounts
allocated to each Participant Investment Fund also shall be reduced ratably.

(j) Loan repayments, including both principal and interest, will be credited
first to the borrower’s Company Core Contributions account, if any. After
repayments which are equal to the amount by which the borrower’s Company Core
Contributions account, if any, was reduced to make a loan are credited to the
Participant’s Company Core Contributions account, loan repayments will be
credited to the borrower’s Company Matching Contributions account, next to the
borrower’s Rollover Contributions account, next to the borrower’s After-Tax
Contributions account, next to the borrower’s Catch-Up Contributions account and
next to the borrower’s Before-Tax Contributions account. All payments shall be
allocated among the Participant Investment Funds in accordance with the
borrower’s most recent investment direction election for new contributions.

Notwithstanding the foregoing, loans made pursuant to this Section 3.09 may be
subject to such additional uniform and nondiscriminatory rules as may from time
to time be adopted by the Board, the Investment Committee or the Plan
Administrator,

 

42



--------------------------------------------------------------------------------

which rules shall comply with the Code, ERISA, and other applicable law and may
impose limitations on, or requirements for obtaining Plan loans which are in
addition to or more restrictive than those limitations and requirements set
forth above in this Section 3.09.

3.10 Distributions Following Distribution Events.

(a) Except as otherwise provided for in Paragraph 3.10(d) herein, after a
Distribution Event other than death occurs as to the Participant, the following
will apply:

(i) All amounts credited to such Participant’s accounts shall be retained in the
Plan until the earliest of the Participant’s death, the Participant’s consent to
and application for the Trustee to distribute the aggregate amounts in all of
Participant’s Plan Accounts to him in a lump sum or the Participant’s consent to
and application for the Trustee to commence distribution of installment payments
of his account to him in accordance with Section 5.01. Notwithstanding the
preceding sentence, distributions of a Participant’s Plan accounts shall
commence no later than April 1 of the calendar year following his attainment of
age 70 1/2. Participants who attain age 70 1/2 on or after January 1, 2003, and
continue employment with the Employer beyond age 70 1/2 may defer commencement
of distribution under this Section until no later than April 1st of the calendar
year following the calendar year in which the Participant retires.
Notwithstanding the above, any required distributions after age 70  1/2 that are
due to be paid in calendar year 2009 shall be waived unless an affirmative
election to receive the distribution has been made by the Participant.

(ii) In the event that the Participant consents to a lump sum distribution of
the aggregate amounts in all of his Plan accounts, by filing an election with
the Trustee effective on or after the date of (A) the Participant’s termination
of employment with the Company or an Affiliated Company, or (B) a Distribution
Event as to the Participant, the Participant shall receive a distribution of all
amounts credited to such Participant’s Plan accounts, in the manner described in
Section 5.01. In addition, a second distribution of any amount subsequently
credited to a Participant’s Company

 

43



--------------------------------------------------------------------------------

Matching Contributions account in accordance with Section 3.03 or to a
Participant’s Company Core Contributions account in accordance with Section 3.04
shall be made as soon as practicable after actual receipt by the Trustee of the
Company Stock or cash contribution.

(b) In the event of the Participant’s death, the Participant’s Beneficiary shall
receive a distribution of all amounts credited to the Participant’s Plan
accounts according to the distribution elections provided in Section 5.01.
Subject to Paragraph 3.10(d), such distribution shall be made as soon as
practicable after the Participant’s death.

(c) Notwithstanding the previous paragraphs of this Section 3.10, if the
aggregate amount credited to the Participant’s Plan accounts does not exceed
$1,000, such amount will, subject to Paragraph (d) below, be distributed to the
Participant (or, in the case of the Participant’s death, the Participant’s
Beneficiary or Beneficiaries) in the manner provided in Section 5.01.

(d) At least thirty (30) days, but no more than one hundred eighty (180) days,
before a distribution is made to a Participant, a Participant shall be given
notice of: (1) his ability to delay distribution in accordance with
Paragraph 3.10(a)(i) above (if applicable), (2) his ability to elect a direct
rollover in accordance with Section 5.03, and (3) for former participants of the
IGS Savings Plan, the ability to elect the optional forms of payment as provided
in Exhibit II. At least thirty (30) days, but no more than one hundred eighty
(180) days, before benefits begin to a Beneficiary (including an alternate payee
under a Qualified Domestic Relations Order), such Beneficiary must be given
notice of his ability to elect a direct rollover under Section 5.03. A
distribution may be made less than thirty (30) days after receipt of the notice
required by this Paragraph 3.10(d); provided that: (i) the notice clearly
informs the Participant or Beneficiary of the right to consider the decision
regarding distribution or direct rollover for a period of thirty (30) days after
the notice is provided, and (ii) after receiving the notice, the Participant or
Beneficiary waives the thirty (30) day period by electing a distribution.

 

44



--------------------------------------------------------------------------------

3.11 Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provisions of the Plan, following the Plan
Administrator’s determination that a domestic relations order received by the
Plan Administrator and applicable to a Participant and any of such Participant’s
Plan accounts is a Qualified Domestic Relations Order, such distribution or
distributions shall be made from such Participant’s Plan account or accounts, in
accordance with such Qualified Domestic Relations Order and the Plan’s Qualified
Domestic Relations Order procedures, and in the manner described in
Section 5.01, to the alternate payee or payees specified in such Qualified
Domestic Relations Order. If so specified in a Qualified Domestic Relations
Order, a distribution to an alternate payee may be made prior to the date on
which the Participant attains his “earliest retirement age” (as defined in Code
Section 414(p)(4) and ERISA Section 206(d)(3)(E)).

3.12 Rollovers into the Plan. Each Employee who is eligible pursuant to
Paragraph 3.01(a) to participate in the Plan, and any other Employee who is
expected to become eligible to participate in the Plan who has received an
eligible rollover distribution described in Code Section 402(c)(4), may make a
cash contribution to the Plan (a “Rollover Contribution”) of all or a portion of
any such rollover distribution, provided that: (a) the acceptance of such
Rollover Contribution will not adversely affect the continued qualified status
of the Plan, and (b) the Plan Administrator in due course receives all the
documentation and other relevant information pertaining to such Rollover
Contribution deemed necessary by the Plan Administrator for the proper
administration of the Plan. Notwithstanding the above, the Plan does not accept
After-Tax Contributions that are a part of an eligible rollover distribution.
Any such Rollover Contribution shall not be taken into account for purposes of
determining: (i) the limitations set forth in Sections 3.02, 3.07, and 3.14;
(ii) whether the Plan is “top-heavy” (as such term is defined in Code
Section 416(g), unless the Rollover Contribution originates from the plan of the
Company or an Affiliated Company); or (iii) the Company Matching Contributions
under Section 3.03. For the period during which an Employee is not otherwise a
Participant, such Employee shall be treated as a Participant solely for the
purpose of and with respect to such Rollover Contribution.

 

45



--------------------------------------------------------------------------------

3.13 Plan-to-Plan Transfers; Plan Mergers. At the discretion of the Investment
Committee, the Trustee may accept directly from a trustee or custodian any or
all of the assets, including outstanding participant loans, held under another
plan which is qualified under Code Section 401(a) for the benefit of
Participants or any other Employees who are expected to become Participants,
either as a part of a transfer of assets from the trust for such other plan or a
merger of such other plan with the Plan, provided that: (a) the acceptance of
such transferred assets will not adversely affect the continued qualified status
of the Plan, (b) the Plan Administrator in due course receives all the
documentation and other relevant information pertaining to such transferred
assets deemed necessary by the Plan Administrator for the proper administration
of the Plan, and (c) any other conditions or requirements which may be
established by the Investment Committee or the Plan Administrator are satisfied.
Any assets which were held by the transferor plan under a qualified cash or
deferred arrangement, as such term is defined in Code Section 401(k), shall be
treated as Before-Tax Contributions. Any assets which were held by the
transferor plan pursuant to an election to make employee Catch-up Contributions
shall be treated as Catch-up Contributions. Any assets which were held by the
transferor plan pursuant to an election to make employee after-tax contributions
shall be treated as After-Tax Contributions. Any other transferred assets shall
be treated as Rollover Contributions for all purposes under the Plan, except
that such transferred assets shall not be taken into account for purposes of
determining: (i) the limitations set forth in Section 3.02, 3.07, and 3.14;
(ii) whether the Plan is “top-heavy” (as such term is defined in Code
Section 416(g), unless the transferor plan is a plan of the Company or an
Affiliated Company); or (iii) the Company Matching Contributions under
Section 3.03.

Notwithstanding any contrary provisions of Section 3.08, the withdrawal by a
Participant of any or all of such transferred assets or any other assets derived
from the investment thereof shall not result in a suspension of such
Participant’s right to make contributions to the Plan or to have contributions
made on his behalf under the Plan. Alternate forms of benefits, and other
benefits, rights, and features under the transferor or merged plan (including
those identified in Section 5.05) shall be continued to the extent required to
comply with ERISA and the Code. For the period during which

 

46



--------------------------------------------------------------------------------

an Employee is not otherwise a Participant, such Employee shall be treated as a
Participant solely for the purpose of and with respect to the portion of such
transferred assets allocated to his Plan account.

3.14 Limitation on Annual Additions to Participants’ Accounts.

(a) Definitions. For purposes of this Section 3.14, the following definitions
shall apply:

(i) Annual Additions mean, in the case of this Plan and any other Defined
Contribution Plan maintained by the Company or an Affiliated Company, the
aggregate of: (A) the amount of Company and Affiliated Company contributions
including, but not limited to, Before-Tax Contributions, excluding Catch-up
Contributions, and Company Matching Contributions, Company Core Contributions,
Qualified Non-Elective Contributions (as defined in Paragraph 3.07(a)(xiii)),
and any forfeitures allocated to a Participant’s account during the Plan Year
but excluding any amounts returned to a Participant under Treasury
Regulation §1.402(g)-1(e)(2) or (3), (B) the amount of a Participant’s After-Tax
Contributions and any other after-tax contributions to a plan of the Company or
an Affiliated Company, (C) amounts described in Code Sections 415(l)(1) and
419A(d)(2).

(ii) Participant’s Compensation means compensation which is paid to the
Participant by the Company or an Affiliated Company for the Plan Year and which
is required to be reported as wages for Federal income tax purposes on the
Participant’s Form W-2. Participant’s Compensation shall also include any
Before-Tax Contributions, and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant under Code Sections 125 or 457. Notwithstanding
the above, effective October 1, 2007, “Participant’s Compensation” shall not
exceed the limitation provided under Code Section 401(a)(17) as adjusted
pursuant to Code Section 401(a)(17)(B) for any Plan Year.

(b) Basic Limitation. Notwithstanding anything to the contrary contained in this
Plan, the Annual Additions allocated to a Participant under the Plan and any
other Defined Contribution Plan maintained by the Company or an Affiliated

 

47



--------------------------------------------------------------------------------

Company in respect of any Plan Year (which shall be the limitation year) shall
not exceed in the aggregate the lesser of $40,000 (as adjusted by Code
Section 415(d)) or 100% of the Participant’s Compensation for such Plan Year.

(c) Additional Rules. Notwithstanding the foregoing, effective for plan years
beginning before October 1, 2007, if the Participant’s Annual Addition to this
Plan for any Plan Year would exceed the limitations of this Section 3.14 because
of the allocation of forfeitures, a reasonable error in estimating a
Participant’s Compensation, a reasonable error in estimating the amount of
Before-Tax Contributions, or for other reasons as permitted by the Commissioner
of Internal Revenue, the excess of such Annual Addition over the amount which is
permissible under this Section 3.14 shall be disposed of as follows: After-Tax
Contributions and, if necessary, Before-Tax Contributions (in that order), and
gains or other earnings allocable thereto, to the extent they would reduce the
excess amount, will be returned to the Participant, while any Company Matching
Contributions attributable thereto and any earnings on such Company Matching
Contributions shall be forfeited, placed in a suspense account, and applied
towards subsequent Company Matching Contributions. For plan years beginning on
and after October 1, 2007, any correction of excess contributions will be made
pursuant to Section 7.04.

3.15 Application of Top-Heavy Provisions. The Plan will be a top-heavy plan if:
(a) the Plan is not required to be aggregated with any other plan under
Paragraph 3.15(b)(i), and if the sum of the accounts of Participants who are
“Key Employees” exceeds 60 percent of the sum of the accounts of all employees
(subject to adjustment below), or (b) if the Plan must be aggregated with one or
more other plans under Paragraph 3.15(b)(ii), and if the Plan is part of a
top-heavy group; provided, however, that the Plan will not be a top-heavy plan
if it is a member of a group of plans described in Paragraph (b)(iii) below
which is not a top-heavy group. In the event that the Plan becomes top-heavy,
the minimum benefit requirement of Paragraph 3.15(e) shall become applicable.

The date for determining the applicability of this Section 3.15 for any Plan
Year is the last day of the preceding Plan Year (“determination date”).

 

48



--------------------------------------------------------------------------------

The date for determining the value of the employees’ accounts (“valuation date”)
shall be the determination date.

(a) Key Employees. For purposes of this Section 3.15, the term “Key Employee”
means any employee or former employee (or a beneficiary of either in the event
that such employee or former employee is deceased) who at any time during a Plan
Year or any of the four preceding Plan Years is:

(i) An officer of the Company or an Affiliated Company having annual
compensation greater than $130,000 (as adjusted by Code Section 416(i)(1)(A));
provided, however, that no more than the lesser of (A) fifty (50) employees, or
(B) the greater of three (3) employees or 10 percent of all employees are to be
treated as officers;

(ii) A 5 percent owner of the Company or an Affiliated Company; or

(iii) A 1 percent owner of the Company or an Affiliated Company having an annual
compensation of more than one hundred fifty thousand dollars ($150,000).

For purposes of this Paragraph 3.15(a), an employee’s compensation shall mean
compensation as determined under Code Section 414(q)(4).

An employee shall be considered to own more than a 5 percent interest if the
employee owns more than 5 percent of the Company’s or an Affiliated Company’s
outstanding stock or stock possessing 5 percent of the total combined voting
power of all of the stock of the Company or an Affiliated Company. An employee
shall also be treated as owning stock owned by certain members of the employee’s
family as provided in Code Section 318, as modified by Code
Section 416(i)(1)(B). The same rules shall apply to determine whether an
employee is a 1 percent owner. If an employee ceases to be a Key Employee, such
employee’s account shall be disregarded as an account of a Participant who is a
Key Employee under the top-heavy plan computation for any Plan Year following
the last Plan Year for which such employee was treated as a Key Employee.

 

49



--------------------------------------------------------------------------------

(b) Top-Heavy Group. For purposes of determining whether the Plan is part of a
top-heavy group as referred to above in this Section 3.15, the following rules
shall apply:

(i) All plans maintained by the Company or an Affiliated Company which cover a
Key Employee and any other plan which enables a plan covering a Key Employee to
meet the requirements of Code Sections 401(a)(4) or 410 shall be aggregated to
determine whether the plans, as a group, constitute a top-heavy group.

(ii) An aggregation group shall be a top-heavy group if, as of the determination
date, the sum of (A) the accounts of Key Employees under all defined
contribution plans included in the group and (B) the present value of the
accumulated accrued benefits for Key Employees under all defined benefit plans
in the group, exceeds 60 percent of the sum of such accounts and present values
for all employees under all such plans in the group. If the aggregation group is
not a top-heavy group, no plan in the aggregation group shall be a top-heavy
plan.

(iii) In any Plan Year, in testing for top-heaviness under this
Paragraph 3.15(b), the Employer may in its discretion expand the aggregation
group to take into account any other plan maintained by it or an Affiliated
Company, so long as such expanded aggregation group continues to meet the
requirements of Paragraphs 401(a)(4) and 410 of the Code. If the expanded
aggregation group is not a top-heavy group (as determined in accordance with the
preceding paragraph), no plan in such expanded aggregation group shall be a
top-heavy plan.

(c) Additional Rules. In determining the present value of the accumulated
accrued benefits under a Defined Benefit Plan and the sum of the account
balances under a Defined Contribution Plan, both Company and Affiliated Company
contributions and employee contributions shall be taken into account. The
present

 

50



--------------------------------------------------------------------------------

value of the accrued benefit in a Defined Benefit Plan or the account balance in
a Defined Contribution Plan shall include any amount distributed to an employee
within the one-year period ending on the determination date for the Plan Year,
except for in-service withdrawals. The present value of the accrued benefit in a
Defined Benefit Plan shall be calculated for any employee other than a Key
Employee under (a) the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Company or an Affiliated Company, or
(b) if there is no such method, an accrual rule rate which is not more rapid
than the slowest accrual rate allowed under the fractional accrual rate of Code
Section 411(b)(1)(C). If there is more than one Defined Benefit Plan in an
aggregation group, the actuarial assumptions used for such Defined Benefit Plans
must be the same. If an employee has not performed services for the Company or
an Affiliated Company during the one-year period ending on the determination
date for the Plan Year, any accrued benefit or account balance for such
individual shall not be taken into account.

(d) Vesting Requirements. If this Plan is determined to be top-heavy in any Plan
Year under the provisions of this Section 3.15, account balances will be or
become fully vested in accordance with the vesting schedules under
Sections 3.02, 3.03, and 3.05, or, if earlier, after a Participant completes at
least three (3) Years of Vesting Service.

(e) Minimum Benefit. If this Plan is determined to be top-heavy in any Plan Year
under the provisions of this Section 3.15, then the Employer’s contribution for
such Plan Year to be allocated to each Participant who is not a Key Employee and
is not covered by a collective bargaining agreement in such Plan Year shall not
be less than three (3) percent of such Participant’s compensation (as defined in
Treasury Regulation §1.415(c)-2) or such lesser percentage (taking into account
Before-Tax Contributions, excluding Catch-up Contributions, and Company Matching
Contributions and Company Core Contributions) as may be made with respect to the
Key Employee who had the highest such percentage in such Plan Year.

 

51



--------------------------------------------------------------------------------

ARTICLE IV

TRUST FUND AND PARTICIPANT INVESTMENT FUNDS

4.01 Trust Agreement. The Company has entered into a Trust Agreement for the
Plan establishing the Trust Fund and the Participant Investment Funds. The
Trustee under such Trust Agreement shall hold, invest, distribute, and
administer the Trust Fund in accordance with the terms of the Plan and the Trust
Agreement and shall hold the contributions to each Participant Investment Fund,
including income therefrom, as a unit. Any portion of a Participant Investment
Fund may, pending its permanent investment in an Investment Vehicle or
distribution, be invested in interest-bearing investments of a short-term
nature, even though the same may not be legal investments for trust funds under
the laws applicable thereto. Any portion of a Participant Investment Fund may be
maintained in cash. The Trustee shall be responsible for making the final
decision as to managing, acquiring, or disposing of that portion of any of the
Participant Investment Funds described below, if any, not subject to the
management of investment manager or managers or to directions of the Investment
Committee given pursuant to Paragraphs 6.04(a)(ii) or 6.04(b) respectively.

(a) Participant Investment Funds. All Participant Contributions transferred to
the Trustee pursuant to Sections 3.02, 3.12, or 3.13 and Company Core
Contributions transferred to the Trustee pursuant to Section 3.04 shall be held
and invested by the Trustee in the Participant Investment Funds in accordance
with the directions of Participants given as hereinafter provided. The Company,
by resolution of the Board or the Investment Committee, shall have the right, in
its discretion, to amend the Plan to establish additional Participant Investment
Funds in which Participant Contributions may be invested in accordance with the
directions of Participants or to discontinue existing Participant Investment
Funds.

(b) Investment of Company Matching Contributions. All Company Matching
Contributions shall be invested in the Company Stock Fund, except as otherwise
provided in Section 4.04.

 

52



--------------------------------------------------------------------------------

4.02 Investment of Contributions in the Participant Investment Funds. Subject to
the provisions of Section 4.03, each Participant in the Plan, in accordance with
procedures established by the Plan Administrator, will direct that the Trustee
hold and invest in one or more Participant Investment Funds all amounts credited
to such Participant’s Plan accounts in respect of that Participant’s Matched
Contributions and Unmatched Contributions thereafter deducted from his Annual
Salary and in respect of any Company Core Contributions under Section 3.04,
Rollover Contributions under Section 3.12, or plan-to-plan asset transfers or
mergers under Section 3.13, credited to his Plan accounts. A Participant shall
allocate his Participant Contributions and Company Core Contributions among the
available Participant Investment Funds in multiples of one percent (1%);
provided, however, that the total of such allocations must equal one hundred
percent (100%). No Participant shall have the right to give separate investment
directions for amounts in respect of his Matched Contributions and Unmatched
Contributions or in respect of his Company Core Contributions, Before-Tax
Contributions, Catch-up Contributions and After-Tax Contributions.
Notwithstanding the above, if the Trustee does not receive direction from the
Participant regarding amounts credited to such Participant’s Plan accounts, such
amounts shall be held and invested in the Qualified Default Investment
Alternative. The Plan is intended to be a Participant-directed “Section 404(c)
Plan” under ERISA Section 404(c) and the regulations thereunder, and the
provisions of the Plan are to be interpreted so as to effectuate such intent.

Each of the Participant Investment Funds is currently invested in the particular
Investment Vehicle specified in Appendix A, although the Investment Committee
may from time to time replace, add to, or discontinue such Investment Vehicles,
excluding the Company Stock Fund, without amending the Plan, upon notice to
Participants.

(a) Company Stock Fund. All Participant Contributions to the Company Stock Fund
and Company Matching Contributions made on or after October 1, 2002 and before
October 1, 2007, shall be held in the Company Stock Fund – Current Year until
the end of the Plan Year in which such Contributions are

 

53



--------------------------------------------------------------------------------

made. Throughout this Plan, prior to October 1, 2007, “Company Stock Fund” will
refer collectively to The Company Stock Fund – ESOP and Company Stock Fund –
Current Year unless otherwise specified. On and after October 1, 2007, the
Company Stock Fund will no longer be split into the two funds mentioned above,
and “Company Stock Fund” will refer to a single fund. Contributions to the
Company Stock Fund shall be invested by the Trustee primarily in Company Stock,
although a cash position is maintained to provide a liquidity level necessary
for daily transactions. All Participant Contributions and Company Matching
Contributions shall both be invested in the Company Stock Fund by the Trustee as
liquidity and investment manager; provided, however, that separate subaccounts
shall be maintained for amounts attributable to Participant Contributions and
Company Matching Contributions. For Plan Years prior to October 1, 2007, all
Participant Contributions and Company Matching Contributions held in the Company
Stock Fund – Current Year as of the close of the New York Stock Exchange on the
last Business Day of each Plan Year will be transferred to the Company Stock
Fund – ESOP prior to the start of business on the first Business Day of the
following Plan Year.

4.03 Redirection of Investments of Participant Contributions. Each Participant
may from time to time change his last prior investment direction pursuant to
Section 4.02 or this Section 4.03 to any other investment direction then
permitted pursuant to Section 4.02, in accordance with procedures established by
the Plan Administrator. Each such change of investment direction pursuant to
this Section 4.03 shall apply, at the Participant’s election, to (a) all amounts
then credited to the Participant’s accounts (except as provided in Section 4.04
below) and/or (b) all contributions thereafter made by or on the Participant’s
behalf (except as provided in Section 4.04 below); provided, however, that the
Plan Administrator may from time to time impose restrictions on the right to
change prior investment directions as to Participant Contributions to one or
more other particular Participant Investment Funds, if the Plan Administrator
determines that such restrictions on redirections are necessary to comply with
the terms of the Investment Vehicles held in any Participant Investment Fund in
which any amounts then credited to Participants’ accounts are held.
Notwithstanding the above, prior to October 1, 2007, Participants may not
redirect

 

54



--------------------------------------------------------------------------------

Participant Contributions or Company Core Contributions from the Company Stock
Fund – Current Year to the Company Stock Fund – ESOP and may not redirect
Participant Contributions or Company Core Contributions from the Company Stock
Fund ESOP to the Company Stock Fund – Current Year.

Any change in investment direction by a Participant for all or any portion of
the Participant Contributions and Company Core Contributions, including related
investment earnings or losses, then credited to the Participant’s accounts will
generally be effective as of the same Business Day on which notice is received,
provided that notice is given prior to the close of the New York Stock Exchange
on such day, and will be effective as of the following Business Day if such
notice is given after the close of the New York Stock Exchange. Any change in
investment direction for future contributions will be effective as soon as
administratively possible.

4.04 Investment of Company Matching Contributions. All amounts in each
Participant’s Company Matching Contributions account shall be invested in the
Company Stock Fund in accordance with Section 4.02(a); provided, however, that
Participant Contributions, Company Core Contributions and Company Matching
Contributions which are commingled in the Company Stock Fund shall be accounted
for in separate subaccounts and shall remain subject to the separate Plan
provisions which relate to each type of contribution.

Prior to October 1, 2007, a Participant shall be eligible to redirect the
investment of Matured Company Matching Contributions from the Company Stock
Fund-ESOP to another Participant Investment Fund other than the Company Stock
Fund -– Current Year. Effective October 1, 2007, a Participant shall be eligible
to redirect the investment of all Company Matching Contributions from the
Company Stock Fund to another Participant Investment Fund.

4.05 Participants’ Accounts. The Plan Administrator shall cause to be
established and maintained for each Participant an account for all amounts in
respect of (a) Before-Tax Contributions made on his behalf, (b) his After-Tax
Contributions, (c) Catch-up Contributions, (d) Rollover Contributions,
(e) Company Core Contributions,

 

55



--------------------------------------------------------------------------------

and (f) Company Matching Contributions attributable to his Matched Contributions
made during each Plan Year. Effective October 1, 2006, for purposes of this
Section 4.05, transferred assets described in Section 3.13 shall be credited to
a Participant’s Rollover Contributions account (except as otherwise provided in
Section 3.13 in the case of certain assets which are treated as Before-Tax
Contributions or Catch-up Contributions). Prior to October 1, 2006, transferred
assets described in Section 3.13 were credited as earnings to a Participant’s
After-Tax Contributions account (except as otherwise provided in Section 3.13 in
the case of certain assets which were treated as Before-Tax Contributions or
Catch-Up Contributions). Credits to Participants’ accounts for amounts invested
pursuant to Section 4.02 in each of the Participant Investment Funds shall be
allocated to the Participant’s Before-Tax Contributions, After-Tax
Contributions, Catch-up Contributions, Company Core Contributions and Company
Matching Contributions accounts in proportion to the amounts credited to such
accounts during the period for which such allocation is made.

Credits to Participants’ accounts for amounts held and invested pursuant to
Section 4.02 in the Participant Investment Funds, including the Company Stock
Fund shall be expressed in terms of their dollar value. Shares of Company Stock
which are purchased from time to time during any Plan Year out of cash funds
held by the Trustee under the Trust Agreement shall be valued for purposes of
the Plan at the average of the actual cost thereof, including transfer taxes,
brokerage commissions, etc., if any, incident to the purchase thereof. Shares of
Company Stock which are made available through Participant cash distributions,
loans, or investment changes shall be valued for purposes of the Plan at the
Fair Market Value thereof at the close of the Business Day that the
Participant’s application or direction to the Trustee is received for such
transaction, provided such application or direction is received prior to the
close of that Business Day, and at the Fair Market Value thereof at the close of
the following Business Day if the application or direction is received after the
close of the Business Day. Each Participant Investment Fund shall be valued
daily by the Trustee.

Beginning with the last prior valuation made, amounts credited to each
Participant’s accounts maintained hereunder shall be adjusted to reflect the
effect of

 

56



--------------------------------------------------------------------------------

income collected and accrued, realized and unrealized profits and losses,
expenses, and all other transactions affecting the Participant Investment Funds
since the prior valuation of the Participant Investment Funds. Such valuations
and such adjustments of the amounts credited to Participants’ accounts shall be
made so as to preserve for each Participant that Participant’s proportional
beneficial interest in each Participant Investment Fund, based upon
contributions made by or on his behalf and invested in each such Participant
Investment Fund.

The fact that credits shall be made to a Participant’s account in respect of
Company Matching Contributions shall not vest in such Participant any right,
title, or interest in the assets of the Company Stock Fund, except at the time
or times and upon the terms and conditions provided in the Plan. Except as
provided in Section 4.07, a Participant shall have no right of request,
direction, or demand upon the Trustee to exercise in the Participant’s behalf
any rights to purchase or sell securities which may be granted to the Trustee.
The Trustee, in its discretion, may exercise or sell any rights to purchase
other securities appertaining to securities held by the Trustee, whether or not
allocated to individual accounts. The accounts of Participants shall be
appropriately credited.

No person shall have any right to, or interest in, any assets of the Participant
Investment Funds upon termination of employment or otherwise, except as provided
from time to time under this Plan, and then only to the extent of the benefits
payable to such person under the Plan. All payments of benefits as provided for
in this Plan shall be made solely out of the assets of the Participant
Investment Funds and no fiduciary shall be liable therefor in any manner. No
fiduciary or other person or entity guarantees the Participant Investment Funds
in any manner against investment loss or depreciation in asset value.

4.06 Account Statements; Investment Information. At such times as required by
law or as the Plan Administrator deems necessary or desirable for the purpose of
administering the Plan, each Participant will be furnished with a statement
showing the status of his or her Plan accounts as of such dates as are selected
by the

 

57



--------------------------------------------------------------------------------

Plan Administrator. In addition, sufficient information shall be available to
Participants to permit informed investment decisions as to the Participant
Investment Funds and Investment Vehicles in which Participant Contributions and
Company Core Contributions may be invested.

Information relating to Participants’ purchase, holding, and sale of units of
interest in Company Stock and exercise of voting, tender, and similar rights
shall be maintained in accordance with procedures which shall be adopted and
amended from time to time in writing by the Plan Administrator (the
“Confidentiality Procedures”) that are designed to safeguard the confidentiality
of such information (except as necessary to comply with federal or applicable
state law, such as securities law reporting rules for insiders). The
Confidentiality Procedures shall incorporate at least the safeguards of
confidentiality as to exercising voting, tendering, and similar rights as are
set forth in Section 4.07; and name a fiduciary to be responsible for receiving
and acting on investment directions and/or monitoring compliance with the
Confidentiality Procedures and who shall be empowered to determine when an
independent fiduciary should be designated to carry out such activities as to
Company Stock relating to situations which such responsible fiduciary determines
will have a potential for undue influence (such as tender offers, exchange
offers, and contested Board elections) all as contemplated by ERISA
Section 404(c).

4.07 Voting, Tendering, and Similar Rights as to Company Stock. Before each
annual or special meeting of the stockholders of the Company, the Trustee or its
agent shall furnish or cause to be furnished to each Participant for whom an
account is established and maintained under the Plan and to which units of
interest in Company Stock are allocated a copy of the proxy solicitation
material for such meeting, which is provided to stockholders of the Company who
are not Plan Participants, together with a request for the Participant’s
confidential directions to the Trustee as to how the full shares of Company
Stock then represented by the units of interest allocated to such Participant’s
account should be voted. Upon timely receipt of such directions, the Trustee
shall vote such full shares as directed. Any such shares held by the Trustee as
to which it receives no voting directions and fractional shares shall be voted
by the Trustee in the same proportions as shares to which voting directions have
been received.

 

58



--------------------------------------------------------------------------------

Each Participant shall have the right, to the extent of the number of shares of
Company Stock represented by the units of interest allocated to his account, to
confidentially direct the Trustee in writing as to the manner in which to
respond to a tender or exchange offer with respect to shares of Company Stock.
The Trustee shall use its best efforts to timely distribute or cause to be
distributed to each Participant the information distributed to stockholders of
the Company who are not Plan Participants in connection with any such tender or
exchange offer. Upon timely receipt of such directions, the Trustee shall
respond as directed with respect to such shares of Company Stock. If the Trustee
shall not receive timely direction from a Participant as to the manner in which
to respond to such a tender or exchange offer, the Trustee shall not tender or
exchange any shares of Company Stock with respect to which such Participant has
the right of direction. The Trustee shall respond as to fractional shares in the
same proportions as the shares as to which Participant directions have been
received.

Each Participant is, for purposes of this Section 4.07, hereby designated a
“named fiduciary” within the meaning of ERISA Section 403(a)(1) with respect to
voting and responding to tender and exchange offers with respect to full shares
of Company Stock as to which units of interest are allocated to his account,
except to the extent otherwise permitted by ERISA Section 404(c) because such
Participant has exercised independent control over assets in his or her
individual account in the manner described in Department of Labor
Reg. §2550.404c-1 promulgated thereunder. “Participant” as used in this
Section 4.07 shall include in the event of the death of a Participant, his
Beneficiary, and in the event a Qualified Domestic Relations Order is applicable
to an account, each alternate payee under such Qualified Domestic Relations
Order. Directions received by the Trustee from individual Participants as
provided in this Section 4.07 shall be held by the Trustee in confidence and
shall not be divulged or released to any person, including directors, officers,
or employees of the Company or any Affiliated Company, except as permitted by
the Confidentiality Procedures.

 

59



--------------------------------------------------------------------------------

The Trustee is hereby empowered to set such deadlines for Participant returns of
proxy, tender, exchange, or similar directions as are necessary to assure the
proper tally of such returns and timely action based on such response,
consistent with the Confidentiality Procedures and the directions of any
independent fiduciary appointed as contemplated by the Confidentiality
Procedures.

ARTICLE IV-A

ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN

4.01-A Effective May 15, 2002, the Company Stock Fund described in
Section 4.02(a) is converted to an employee stock ownership plan (“ESOP”) as
defined in Section 4975(e) of the Code and the regulations thereunder. The ESOP
is intended to form a portion of the Plan, the balance of which includes a
qualified profit-sharing plan described in Section 401(a) of the Code which is
not an ESOP. The ESOP shall hold Participant Contributions pursuant to Deferral
Elections described in Section 3.02, Company Core Contributions described in
Section 3.04, and Company Matching Contributions described in Section 3.03.
Prior to October 1, 2007, the ESOP shall be the Participant Investment Fund
described as the Air Products Company Stock Fund—ESOP. On and after October 1,
2007, the ESOP shall be the Participant Investment Fund described in Appendix A
of the Plan as the Air Products Company Stock Fund.

4.02-A The ESOP shall be primarily invested in Company Stock as described in
Section 4.02(a). Company Stock as defined herein is traded publicly on the New
York Stock Exchange. A Participant may direct the Trustee to vote the Company
Stock allocated to his account as described in Section 4.07. A Participant may
elect a distribution of his account balance in the Company Stock Fund to be paid
in Company Stock or in cash as described in Section 5.01. A Participant may
elect to diversify his account in the Company Stock Fund to the extent described
in Section 4.03 and 4.04. A Participant may begin receiving distributions of his
accounts, including the Company Stock Fund, as provided in Section 3.08 or upon
the occurrence of a Distribution Event as described in Section 2.21. Allocations
of Participant Contributions

 

60



--------------------------------------------------------------------------------

and Company Matching Contributions to the ESOP are made in proportion to the
compensation of each Participant based on his or her Deferral Elections as
described in Section 3.02.

4.03-A Participants having all or a portion of their Participant accounts
invested in Company Stock in the ESOP may elect to receive a distribution of
dividends paid on Company Stock that are allocated to their Participant accounts
or to reinvest such dividends in the ESOP pursuant to Section 404(k)(2)(A) of
the Code, and the regulations thereunder. Dividends paid on the portion of a
Participant’s account attributable to Company Core Contributions, including any
related investment earnings and losses, may only be reinvested to the extent
Company Core Contributions and related earnings and losses are vested under
Section 3.05(a) of the Plan. A participant who does not make an affirmative
election under this Section 4.03-A shall be deemed to have elected to reinvest
such dividends in the ESOP. The Plan Administrator shall determine the procedure
for making such election available to eligible Participants.

4.04-A Participants who are employees of Affiliates of the Company that are
subject to taxation as partnerships are permitted to participate in the ESOP and
invest their Participant accounts in Company Stock, but are excluded from
receiving dividends paid on Company Stock to the Company Stock Fund – ESOP, or
after October 1, 2007, the Company Stock Fund.

ARTICLE V

MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS

5.01 General. Subject to Sections 5.03 and 5.05, distribution to any person
entitled to receive any amounts then held by the Trustee in the Participant
Investment Funds described in Article IV shall be made by the Trustee in a lump
sum or, at the election of such person, in up to, but not exceeding, ten
substantially equal annual installments, in the manner described in (a) and
(b) below. If installments are elected, the election may be rescinded at a later
date, at which time the remaining balance in the Participant’s accounts shall be
paid in a lump sum.

 

61



--------------------------------------------------------------------------------

(a) Cash Distributions. Amounts credited to a Participant’s accounts which are
held by the Trustee in any Participant Investment Fund other than the Company
Stock Fund shall be distributed in cash.

(b) Company Stock Distributions. Amounts credited to a Participant’s accounts
which are held by the Trustee in the Company Stock Fund shall be distributed in
cash. Notwithstanding the foregoing, amounts credited to a Participant’s account
in the Company Stock Fund may be distributed in the form of shares of Company
Stock at the election of the Participant or the Participant’s Beneficiary or
alternate payee, as the case may be. Distribution of a Participant’s interest in
a fractional share of Company Stock shall be made in cash. Notwithstanding the
above, for persons electing installment distributions commencing on or after
October 1, 2006, distributions of amounts credited to the Company Stock Fund
must be made in cash.

The amount to be withdrawn or distributed from a Participant’s account or
accounts under Section 3.08 or 3.10, or pursuant to a Qualified Domestic
Relations Order, shall be the amount or specified portion thereof credited to
such Trustee account or accounts as of: (i) the Business Day on which the
account distribution or withdrawal request is received by the Plan
Administrator; provided, however, that valuation shall take place as of the
following Business Day if the request is received after the close of the New
York Stock Exchange; or (ii) if no request is received, the first Business Day
in March of the calendar year following the year in which the Participant
attains age seventy and one-half (70 1/2) or, if later, the calendar year in
which the Participant retires if the Participant attained age seventy and
one-half (70 1/2) on or after January 1, 2003. In the case of a Qualified
Domestic Relations Order, if so provided in the Qualified Domestic Relations
Order, the amount to be withdrawn or distributed shall be the amount specified
in such Order.

Payment or delivery of an amount to be withdrawn or distributed shall be made as
soon as practicable after the applicable date determined under the preceding
paragraph, but in any event by the April 1 which follows the year in which the
Participant

 

62



--------------------------------------------------------------------------------

attains age seventy and one-half (70 1/2), or if later, the April 1 which
follows the year the Participant retires if the Participant attains age seventy
and one-half (70 1/2) after January 1, 2003. The payment of benefits under the
Plan to a Participant (or to his Beneficiary or Beneficiaries) who has a
severance from employment with the Company and all Affiliated Companies with
amounts credited to his Plan accounts of $1,000 or less, or upon the
Participant’s death, will begin as soon as administratively practicable after
the Participant makes his last contribution.

Any distributions made pursuant to this Article V shall be subject to the
requirements of Code Section 401(a)(9) and the regulations thereunder, including
the minimum distribution incidental benefit requirement of Q&A-1(d) of
section 1.401(a)(9)-5 of the final regulations effective January 1, 2003.

5.02 Designation of Beneficiaries; Spousal Consents. Unless otherwise designated
as provided in the next paragraph of this Section 5.02, each Participant’s
Beneficiary shall be the Participant’s spouse. If the Participant dies with no
surviving spouse, or so designates a Beneficiary other than his spouse in
accordance with the provisions of the next paragraph, the Beneficiary or
Beneficiaries to receive the Plan benefits hereunder shall be as designated by
the Participant in accordance with procedures specified by the Plan
Administrator and filed with the Plan Administrator during the Participant’s
lifetime. Any such designation may be revoked or changed by the Participant at
any time and from time to time, without the consent of any prior Beneficiary
(other than the Participant’s spouse, whose consent shall be required as
provided in the next paragraph) in the same manner as the original designation.
If either no such designation is made or, if made, none of the designated
Beneficiaries, whether primary or contingent, is living at the time of payment,
Plan benefits shall be paid to the Participant’s surviving spouse, if any, and
otherwise to the Participant’s estate.

The designation of a Beneficiary other than the Participant’s spouse shall be
ineffective unless either: (i) the Participant’s spouse consents in writing to
such designation, the spouse’s consent specifically identifies the nonspouse
Beneficiary, the

 

63



--------------------------------------------------------------------------------

Participant’s spouse acknowledges the effect of such designation, and such
consent is witnessed by a notary public; or (ii) it is established to the
satisfaction of the Plan Administrator or a representative of the Plan
Administrator that no such consent may be obtained because there is no spouse of
the Participant, the spouse cannot be located, or because of such other
circumstances as may be prescribed in regulations issued by the Secretary of the
United States Treasury. Any consent by a spouse required by any provision of the
Plan shall be irrevocable by the spouse and any such consent by the spouse (or
establishment that the consent of the spouse may not be obtained) shall only be
effective with respect to such spouse. No Beneficiary designation shall be
effective prior to the time it is received by the Plan Administrator.

Notwithstanding the foregoing, for former Participants in the IGS Savings Plan
the terms of Exhibit II shall apply.

5.03 Direct Rollovers

(a) Any Participant, any spouse of a Participant (including a former spouse who
is an alternate payee under any Qualified Domestic Relations Order) or,
effective April 1, 2007, any Beneficiary of a Participant (each referred to
herein as a “distributee”) who is entitled to receive an “eligible rollover
distribution” (as defined below) from the Plan may make a special election to
avoid the imposition of automatic withholding of Federal income taxes from the
distribution. The special election is to have all or part of the distribution
paid by the Trustee directly to an eligible retirement plan (as defined below)
in lieu of receiving the distribution from the Plan. In order for such direct
rollover to be made, the special election must be made in accordance with the
procedures established by the Plan Administrator, the eligible retirement plan
must be clearly specified, and the specified plan must be willing to accept the
rollover. Any eligible rollover distribution described in Section 5.03(d)(i)
that includes After-Tax Contributions which a distributee elects to rollover to
a qualified defined contribution plan described in Section 401(a) or an annuity
plan described in Code Section 4.03(b) must be directly rolled over to such plan
pursuant to the special election in this Section 5.03(a) and must be separately
accounted for as required by Code Section 402(c)(2)(A).

 

64



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, a direct rollover shall not be permitted if
the distributee’s eligible rollover distributions during the calendar year are
reasonably expected to total less than $200, and a partial direct rollover may
not be made in an amount which is less than $500. Each eligible rollover
distribution may be directly rolled over to only one eligible retirement plan.

(c) The limits set forth in this Section may be modified by the Plan
Administrator to the extent permitted by Code Sections 401(a)(31), 402, and 3405
and regulations or rulings issued thereunder. Moreover, the provisions of this
Section shall be interpreted and applied consistently with Sections 521 through
523 of the Unemployment Compensation Amendments of 1992, and shall be deemed to
be automatically amended, without the necessity of adopting a specific
amendment, to the extent that applicable law, regulations, or rulings modify,
amend, supersede, eliminate, clarify, or otherwise change the requirements of
said Sections 521 through 523.

(d) An “eligible rollover distribution” hereunder is any distribution to or
withdrawal by a distributee, except that an eligible rollover distribution does
not include any portion of a distribution to the extent it is: (i) not included
in gross income (without regard to the exclusion for net unrealized appreciation
with respect to employer securities) provided, however, that eligible rollover
distributions on or after January 1, 2002, shall include the portion of a
distribution not otherwise included in gross income (i.e., After-Tax
Contributions), if any, (ii) required under Code Section 401(a)(9), (iii) a
deemed distribution of a defaulted loan which is unaccompanied by an actual
distribution, (iv) any distribution that is one in a series of substantially
equal periodic payments (not less frequently than annually) made for one or more
lives or for a specified period of ten (10) years or more; (v) any hardship
distribution described in Code Section 401(k)(2)(B)(i)(iv); (vi) any dividends
paid on employer securities held by an ESOP which are paid directly to the
Participant and not reinvested in the ESOP or (vii) any other amount which is
excluded under the Code or Treasury Regulations. An

 

65



--------------------------------------------------------------------------------

“eligible retirement plan” is an individual retirement account or annuity
described in Code Sections 408(a) and 408(b) (collectively, an “IRA”), an
annuity plan described in Code Section 403(a) which accepts rollover
distributions, a qualified plan described in Code Section 401(a) which accepts
rollover distributions, or an annuity plan described in Code Section 403(b)
which accepts rollover distributions, or a Code Section 457 governmental plan
which accepts rollover distributions; provided, however, that with respect to a
non-spouse Beneficiary, “eligible retirement plan” shall mean only an inherited
IRA within the meaning of Code Section 408(d)(3)(c) and in accordance with Code
Section 402(c)(11) and Code Section 401(a)(9)(B)(ii).

5.04 Trustee-to-Trustee Transfer. Upon the direction of the Plan Administrator,
the Trustee may transfer all amounts credited to a Participant’s accounts held
by the Trustee to another retirement benefit plan qualified under Code
Section 401(a) in connection with or following a Distribution Event with respect
to such Participant.

5.05 Protected Distribution Forms for Certain Transferred Balances.

(a) In the case of a Participant who had funds transferred to the Plan from the
GSF Energy Inc. Retirement Savings Plan (the “GSF Plan”) during 1989, a term
annuity may be purchased with all or part of that portion of the Participant’s
distribution which is attributable to funds transferred in 1986 from the former
Getty savings plan to the GSF Plan. The fixed payment period cannot exceed
240 months and the amount of payments must be greater than $25 per month.

(b) In the case of a Participant employed by Pacific Anchor Chemical Corporation
who had funds transferred from the Pacific Anchor Chemical Corporation 401(k)
Plan (the “Pacific Anchor Plan”) to the Plan as of July 1, 1989, such a
Participant may elect to receive the amount credited to his account as of the
date of such transfer in installment payments over a period not to exceed the
life expectancy of the Participant or the joint life expectancy of the
Participant and the Participant’s spouse, if any.

 

66



--------------------------------------------------------------------------------

(c) In the case of a Participant employed by Industrial Gas and Supply Company
(“IGS”) who had funds transferred from the IGS Savings Plan due to the merger of
the IGS Savings Plan into the Plan as of March 31, 2000, such a Participant may
elect to receive the amount credited to his account as of the date of such
transfer, in installment payments over a period not to exceed the life
expectancy of the Participant or the joint life expectancy of the Participant
and the Participant’s spouse, if any. The applicable provisions are set forth in
Exhibit II.

ARTICLE VI

ADMINISTRATION

6.01 Plan Administrator. The Plan Administrator shall be responsible for the
administration of the Plan to the extent provided herein and except to the
extent that some other person or entity shall be expressly authorized by the
Board. The Plan Administrator shall not receive any compensation from the Plan
for his services as such, but may be reimbursed for reasonable expenses actually
incurred in the administration of the Plan.

6.02 Expenses of Administration. The reasonable expenses incident to the
administration, management, and operation of the Plan, including (but not
limited to) the compensation of legal counsel, auditors, accountants, actuaries,
the Trustee, and investment managers, if any, and other costs such as
recordkeeping fees, proxy voting fees, communication costs, and the cost of
clerical and technical assistance which may be required, shall be payable from
the Participants’ accounts as a basis point charge to the unit value of the
Participant Investment Funds in which the accounts are invested. The Investment
Committee may provide that certain Plan expenses, other than those payable as a
basis point charge, shall be charged to a Participant’s accounts.
Notwithstanding the foregoing, the Employer, in its absolute discretion, may
elect at any time to pay part or all thereof directly, and any such election
shall not bind the Employer as to its right to elect with respect to the same or
other expenses at any other time to have such expenses paid from the
Participants’ accounts.

 

67



--------------------------------------------------------------------------------

6.03 Powers and Duties of the Plan Administrator. In addition to any implied
powers and duties which may be necessary to carry out the provisions of the Plan
and any explicit powers and duties set forth elsewhere in the Plan, the Plan
Administrator shall have the following specific discretionary powers and duties:

(a) To make and enforce such rules and regulations and adopt such procedures as
he shall deem necessary or proper for the efficient administration of the Plan
which are not inconsistent with the Code, ERISA, or any grant of authority to
another person hereunder, including without limitation rules to be followed by
Participants filing notices, elections, directions, and designations under the
Plan and for the furnishing and verification of evidence and proofs necessary to
establish the rights of any person to benefits under the Plan;

(b) Subject to and consistent with the Code and ERISA, discretionary authority
and power to construe and interpret the Plan and to decide any and all matters
arising thereunder, including the right to (i) decide all questions of
eligibility for benefits; (ii) determine the amount, time, and manner of
payment; (iii) authorize the payment of benefits; (iv) remedy possible
ambiguities, inconsistencies, or omissions; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
Participants who are similarly situated; and (v) to determine all questions of
fact;

(c) Subject to the provisions of Section 6.05, to make findings of fact and
determinations as to the rights of any person applying for benefits and to
afford any such person dissatisfied with any such findings or determinations the
right to a hearing thereof;

(d) To obtain from the Employer and from the Participants, and provide to the
Trustee such information as shall be necessary for proper administration of the
Plan;

 

68



--------------------------------------------------------------------------------

(e) To authorize disbursements from the Participant Investment Funds and to
obtain from the Trustee such information concerning such disbursements as shall
be necessary for the proper administration of the Plan;

(f) To supervise generally the administration of the Plan in accordance with
ERISA, including, without limitation, compliance with reporting and disclosure
requirements and the final review of claims and appeals by Participants and
their Beneficiaries;

(g) To appoint or employ other persons or fiduciaries to carry out various
specific responsibilities concerning the administration of the Plan and any
other agents he deems advisable, including without limitation legal counsel,
auditors, and accountants, and to enter agreements for the performance of
services on behalf of the Plan; and

(h) To allocate and delegate among or to any one or more person or persons
(including corporate persons) named by the Plan Administrator in accordance with
the provisions hereinafter, any of his powers, duties, and fiduciary
responsibilities, such allocation or delegation to be effected as follows:

(i) Fiduciary responsibilities may be allocated or delegated by the Plan
Administrator by naming in writing the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;

(ii) Such of his other powers, authority, and duties as he deems proper and
desirable for the efficient administration of the Plan may be delegated to any
officer or other administrative employee of the Employer.

6.04 Powers and Duties of the Investment Committee. In addition to any implied
powers and duties which may be necessary to carry out the provisions of the Plan
and any explicit powers and duties set forth elsewhere in the Plan, the
Investment Committee shall have the following specific discretionary powers and
duties:

(a) To appoint or employ, and to enter agreements with:

(i) the Trustee;

 

69



--------------------------------------------------------------------------------

(ii) an investment manager or managers with power to direct the investment,
reinvestment, and other management of the acquisition and disposition by the
Trustee of all or a portion of any of the Participant Investment Funds described
in Section 4.02 (other than the Company Stock Fund), if the Investment Committee
determines in its sole discretion that an investment manager or managers is
necessary or desirable for management of all or any portion of any such
Participant Investment Fund; provided, however, that each such investment
manager shall acknowledge in writing that such investment manager is a fiduciary
with respect to the Plan, and:

(A) shall be registered as an investment advisor under the Investment Advisors
Act of 1940; or

(B) shall be a bank, as defined in the Investment Advisors Act of 1940; or

(C) shall be an insurance company qualified to perform services with power to
manage, acquire, or dispose of assets of the Plan under the laws of more than
one State; or

(D) if not registered as an investment advisor under the Act by reason of
paragraph (1) of section 203A(a) of the Investment Advisors Act of 1940, shall
be registered as an investment advisor under the law of the State (referred to
in such paragraph (1)) in which it maintains its principal office and place of
business, and, at the time the investment advisor last filed the registration
form most recently filed by the investment advisor with such State in order to
maintain the investment advisor’s registration under the laws of such State,
shall also have filed a copy of such form with the Secretary of Labor.

(iii) an investment advisor who does not meet the qualifications for an
investment manager set forth in Paragraph (ii) above, provided that such
investment advisor may offer investment advisory services and recommendations to
the Trustee but shall have no power to cause the Trustee to act on such advice.

 

70



--------------------------------------------------------------------------------

(b) To direct the Trustee to invest and reinvest all or any portion or portions
of any of the Participant Investment Funds described in Section 4.02 held under
the Trust Agreement as specified by the Investment Committee, in interests in
collective investment funds, group trusts, or other entities or in other
investments directed by the Investment Committee, and to exercise ownership
rights with respect to such interests or investments, all as specified by the
Investment Committee;

(c) To perform any and all duties allocated to it by the Board or required of it
by the provisions of this Plan, the Code, or ERISA;

(d) To allocate and delegate among or to any one or more of its members or
officers, any subcommittees of the Investment Committee, and any other person or
persons (including corporate persons) named by it in accordance with the
provisions hereinafter, any of its powers, duties, and fiduciary
responsibilities (other than trustee responsibilities), such allocation or
delegation to be effected as follows:

(i) Fiduciary responsibilities may be allocated or delegated by the Investment
Committee by naming in writing, including by recording in the minutes of the
Investment Committee’s meetings the named fiduciary to whom the responsibility
is allocated or delegated, with a description of the responsibility and an
outline of the duties involved;

(ii) Except where a member of the Investment Committee, the fiduciary so named
shall indicate acceptance of the responsibility by executing the written
instrument naming such fiduciary, whereupon such executed instrument shall be
incorporated by this reference in the Plan;

(iii) For the purpose of this Section 6.04(d), a trustee responsibility is a
responsibility to manage or control the assets of the Plan other than the power
to appoint an investment manager in accordance with Section 6.04(a)(ii). The
power to allocate or delegate responsibility to manage the Participant
Investment Funds (other than the Company Stock Fund) described in Paragraph 4.02
may only be made in accordance with such Section 6.04(a)(ii); and

 

71



--------------------------------------------------------------------------------

(iv) Such of its other powers, authority, and duties as it deems proper and
desirable may be delegated to any one of its members or officers or to any
officer or other administrative employee of the Employer, provided that such
delegation shall be noted in the minutes of the proceedings of the Investment
Committee or other writing;

(e) To take all actions necessary to transfer Plan assets and liabilities to
another qualified plan subject to, and in accordance with the provisions of
applicable laws and Section 7.03, where such transfer is required in connection
with any transaction or event or series of events or transactions which may from
time to time be approved by the Board or approved pursuant to a delegation of
authority by the Board;

(f) To take all actions necessary to amend the Plan to assume liabilities, and
to direct the Trustee to accept assets, of another qualified plan subject to,
and in accordance with the provisions of applicable law and Section 7.03,
required in connection with any transaction or event or series of similar
transactions or of similar events which may from time to time be approved by the
Board or approved pursuant to a delegation of authority from the Board; and

(g) To take such further action as the Investment Committee deems appropriate,
in regard to establishing and reviewing programs, guidelines, policies, and
objectives for investment of Plan assets, and reviewing investment performance
in terms of such programs, guidelines, policies, and objectives.

6.05 Benefit Claims Procedure. The claim and appeal procedure herein provided is
intended to meet the requirements of ERISA and the regulations thereunder. By
virtue of such requirements, the procedure provided in this Section 6.05 shall
be the sole and exclusive procedure for claiming benefits or appealing any
denial of a claim for benefits under the Plan. This procedure shall, in respect
of all claims arising under the Plan, supersede and preempt any and all
procedures for settlement of disputes or resolution of grievances under any
other agreements or plans.

 

72



--------------------------------------------------------------------------------

(a) Claim. In the event of a claim by a Participant or a Participant’s
Beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Participant or Beneficiary shall present the reason for
his claim in writing to the Plan Administrator. The Plan Administrator shall,
within ninety (90) days after the receipt of such written claim, send written
notification to the Participant or Beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of such initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render the final decision.

(b) Denial. In the event the claim is wholly or partially denied, the Plan
Administrator’s written notification shall: (a) state the specific reason or
reasons for the denial, (b) contain specific references to pertinent Plan
provisions on which the denial is based, (c) provide a description of any
additional material or information necessary for the Participant or Beneficiary
to perfect the claim and an explanation of why such material or information is
necessary, and (d) set forth the procedure by which the Participant or
Beneficiary may appeal the denial of his claim. If no notice of denial is
provided within the time period set forth above, the claim shall be deemed to be
denied and the Participant or Beneficiary may proceed to appeal in accordance
with Paragraph (c) below.

(c) Appeal. In the event a Participant or Beneficiary wishes to appeal the
denial of his claim, he may request a review of such denial by making written
application to the Claims Committee within sixty (60) days after receipt of such
written claim denial (or the date on which such claim is deemed denied if notice
is not received within the applicable time periods pursuant to Paragraph (b)
above). Such Participant

 

73



--------------------------------------------------------------------------------

or Beneficiary (or his duly authorized representative) may, upon written request
to the Claims Committee, review any records of the Plan Administrator or other
persons to whom fiduciary responsibilities have been allocated or delegated
hereunder which the Claims Committee determines are pertinent to such claim, and
submit in writing issues and comments in support of his position.

The Claims Committee shall notify the Participant or Beneficiary of the Claims
Committee’s final decision within 60 days after receipt of the written appeal
unless an extension of time is necessary due to special circumstances. If an
extension is required, the Claims Committee shall notify the Participant,
Beneficiary or authorized representative of the extension within the initial
review period and shall explain the special circumstances requiring the
extension within such initial 60-day period.

The final decision shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based. In addition the notice shall provide that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits, and shall contain a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA. If the claim has not been granted and the
notice is not furnished within the period of time specified above, the claim
shall be deemed denied. The decision on appeal shall be binding on all parties.

(d) Qualified Domestic Relations Order. Since separate procedures have been
adopted with respect to domestic relations orders, the service of a domestic
relations order on the Plan shall not be treated as a claim for benefits as
contemplated by this Section 6.05 and the foregoing procedure shall not be
followed in determining whether such an order constitutes a Qualified Domestic
Relations Order.

6.06 Fiduciaries. Persons and entities named or referred to in the Plan,
including without limitation, members of the Investment Committee, members of
the Claims Committee, and the Plan Administrator may from time to time act in
respect of

 

74



--------------------------------------------------------------------------------

the Plan and/or the Trust Fund in a fiduciary capacity as to the operation and
administration of the Plan and/or the Trust Fund, as well as in a non-fiduciary
capacity on behalf of an Employer as a sponsor of the Plan and/or settlor of the
Trust Fund. Except as expressly provided in the Plan, no reference in the Plan
to any particular act, duty, or responsibility by any person or entity is
intended to ascribe a fiduciary or non-fiduciary role thereto.

For purposes of ERISA Section 402(a), “named fiduciaries” for the Plan shall
include: the Finance Committee of the Board, insofar as it appoints the persons
to serve on the Investment Committee and has oversight responsibility for review
of certain actions taken by the Investment Committee; the Plan Administrator
with respect to the control and management of the operation and administration
of the Plan and compliance with the reporting and disclosure requirements of
ERISA and the Code; the Investment Committee with respect to control and
management of the Trust Fund; and the Claims Committee with respect to
adjudication of claim appeals. In addition, the Trustee shall be the named
fiduciary or named fiduciaries with respect to the management, control, custody,
and investment of the Trust Fund or specified portions thereof, except to the
extent: (a) an investment manager has been appointed to manage and/or acquire
and dispose of investments as contemplated by Paragraph 6.05(h)(2), in which
case such investment manager shall be the named fiduciary with respect to the
management, acquisition, and disposition of such investments: or (b) the Trustee
has been directed by the Investment Committee to invest or reinvest, and
exercise ownership rights with respect to, interests in collective investment
funds, trusts, or other entities or other investments as contemplated by
Paragraph 6.05(i), in which case the Investment Committee shall be the named
fiduciary with respect to the management, acquisition, and disposition of such
interests and investments.

6.07 Adequacy of Communications; Reliance on Reports and Certificates. All
notices, elections, applications, directions, or other communications given,
made, filed, delivered, or transmitted by or for an Employee or Participant in
pursuance of the provisions of this Plan shall not be deemed to have been duly
given,

 

75



--------------------------------------------------------------------------------

made, filed, delivered, transmitted, or received unless the same shall be in
writing on such form as is made available by the Plan Administrator or the
Trustee for that purpose and until the same shall actually be received at the
locations specified on such form.

Any person acting upon notices, directions, or other communications given, made,
delivered, or transmitted by the Investment Committee may rely on any documents
signed by the chairman or secretary of the Investment Committee or by any one or
more of its members or Company officers or employees authorized by the Committee
to certify its actions.

The Investment Committee, the Claims Committee or any of their members will be
entitled to rely conclusively upon any information, including without
limitation, all tables, valuations, certificates, opinions, and reports, which
is furnished by the Trustee, any auditor, accountant, legal counsel, or other
person who is employed or engaged for the purpose of assisting such Committees
in the performance of their responsibilities hereunder and as to whom the
members of the applicable Committee have no reason to doubt the competence,
integrity, or responsibility.

6.08 Indemnification. The Company agrees to indemnify each member of the
Investment Committee or the Claims Committee who is its employee or the employee
of an Affiliated Company against any and all claims, loss, damage, expense, and
liability from any act or failure to act unless the same is judicially
determined to be the result of such member’s gross negligence or willful
misconduct, except as otherwise prohibited by applicable law.

6.09 Member’s Own Participation. No member of the Investment Committee or the
Claims Committee may act, vote, or otherwise influence a decision of the
Committee relating solely to his own participation under the Plan.

6.10 Elections. Exhibit III attached hereto, entitled “Plan Elections”, sets
forth elections under the Plan made by the Company or its delegates or officers,
including the Vice-President Human Resources, the Plan Administrator or his
delegates, or others (but not Participants, spouses, beneficiaries, alternate
payees or other

 

76



--------------------------------------------------------------------------------

Participants or payees) in regard to elections made under the Plan or applicable
law, whether or not specifically referenced in the Plan, and is designed to
include only those elections required by applicable law to be specified in the
Plan, but may include other elections as well.

ARTICLE VII

AMENDMENT, CORRECTION AND DISCONTINUANCE

7.01 Right to Amend or Terminate.

(a) The Company intends and expects to continue the Plan indefinitely.
Nevertheless, (i) the Company reserves the right to terminate the Plan or amend
or modify it from time to time and (ii) each Employer reserves the right to
suspend, terminate, or completely discontinue contributions under the Plan with
respect to itself and its Employees and their Beneficiaries. Action to terminate
the Plan may be taken only by the Board, by its resolutions, duly adopted. The
Investment Committee may act on behalf of the Company and without action by or
approval of the Board, to add or discontinue Participant Investment Funds. Any
other action referred to in this subsection and not determined by the Company’s
general counsel to be in contravention of law may be taken on behalf of the
Company by the Chairman of the Board evidenced by a resolution, certificate, new
or revised Plan text, or other writing; provided that, only the Board may
approve a Plan amendment which (A) would materially increase aggregate accrued
benefits under, materially change the benefit formula provided by, or materially
increase the cost of the Plan, so long as persons designated by the Board as
“Executive Officers” for purposes of the U.S. Securities laws are Participants
in the Plan; or (B) would freeze benefit accruals, materially reduce benefit
accruals, or otherwise materially change the benefits under the Plan; or
(C) would constitute the exercise of power or function herein assigned to the
Finance Committee of the Board, the Investment Committee, the Plan
Administrator, or the Claims Committee. The Chairman may delegate the authority
described in the preceding sentence in writing.

 

77



--------------------------------------------------------------------------------

(b) Notwithstanding Paragraph (a), no action to terminate, amend, or modify the
Plan described therein shall adversely affect Participants who shall have
retired under the Plan prior to such action, nor shall any amendment have the
effect of decreasing the nonforfeitable percentage or the amount of a
Participant’s accounts except as permitted by Code Section 411(d)(6) and the
regulations thereunder. No amendment shall be made to this Plan which eliminates
a subsidy or an optional form of benefit available to a Participant except as
permitted by Code Section 411(d)(6) and the regulations thereunder.

(c) Notwithstanding any of the foregoing provisions of this Section, any
modification or amendment of the Plan may be made retroactively, if necessary or
appropriate to qualify or maintain the Plan and/or the Trust Fund as a plan
and/or trust meeting the requirements of the Code and ERISA, or any other
provision of law, as now in effect or hereafter amended or adopted, and any
regulation issued thereunder. If the Plan is terminated by the Company, all
amounts credited to each of such Participant’s accounts in respect of Before-Tax
Contributions, After-Tax Contributions, Catch-up Contributions, Company Core
Contributions, and Company Matching Contributions shall be distributed by the
Trustee to any such Participant so affected by such discontinuance or to his or
her designated Beneficiary as soon as practicable (to the extent permitted under
applicable law), with distributions to be made in accordance with the directions
of the Plan Administrator.

(d) Upon the Plan’s termination or partial termination, the rights of all
affected Participants to benefits accrued to the date of such termination or
partial termination, to the extent not yet vested, shall be nonforfeitable.

7.02 Corpus and Income Not to be Diverted. Notwithstanding any power of
discontinuance or amendment reserved in the Plan or Trust Agreement, it shall be
impossible at any time for any part of the corpus and income of the Trust Fund
held for the benefit of Participants and their Beneficiaries to be used for, or
diverted to, purposes other than for the exclusive benefit of such Participants
or their Beneficiaries and defraying reasonable expenses of administering the
Plan. Notwithstanding the foregoing:

(a) All contributions made to the Plan are conditioned upon their deductibility
in full under Code Section 404, or any statute of similar import. If all or any
portion of a contribution is determined to be not deductible, the amount so
determined to be non-deductible shall be returned to the Employer, if the
Employer so directs the Trustee, within one (1) year of the determination of the
disallowance of the deduction.

 

78



--------------------------------------------------------------------------------

(b) A contribution made by a mistake of fact shall be returned to the Employer
within one (1) year after the payment of the contribution, if the Employer so
directs the Trustee.

7.03 Merger or Consolidation of Plan.

(a) The Plan shall not be terminated automatically by the Company’s acquisition
by or merger into any other company, but the Plan shall be continued after such
merger if the successor company agrees to continue the Plan. All rights to
amend, modify, suspend, or terminate the Plan shall be transferred to the
successor company, effective as of the date of the merger, without the need for
a specific Plan amendment.

(b) The Plan shall not merge or consolidate with, or transfer its assets or
liabilities to, any other plan unless each Participant would (if the Plan then
terminated) be entitled to receive a benefit after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had been terminated).

7.04 Correction. Any operational or qualification defect or failure of this Plan
of any kind whatsoever may be corrected pursuant to any program of voluntary
correction sponsored by the Internal Revenue Service or the Department of Labor,
or any other agency of the Federal government or pursuant to applicable law,
regulations or rulings, to the extent determined by, and at the sole discretion
of, the Chairman of the Board.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.01 Nonalienation of Benefits. Except as may be otherwise required by law, no
benefit payable under the Plan or any interest of any Participant arising out of
or created by this Plan, either before or after retirement, shall be subject,
either voluntarily or involuntarily, to anticipation, assignment, pledge,
execution, attachment, garnishment, or alienation. Any attempt to assign or
alienate a benefit payable under the Plan shall be void. Also, except as may
otherwise be required by law, no such benefit or interest will in any manner be
liable for or subject to the debts, liabilities, contract, engagements, or torts
of any Participant. This Section 8.01 also shall apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined by the Plan Administrator to be a Qualified Domestic Relations Order.
In the case of a Qualified Domestic Relations Order, distributions shall be made
in accordance with and shall be governed by procedures adopted by the Plan
Administrator. Notwithstanding any other provisions of the Plan, to the extent
permitted under the provisions of Code Sections 401(a)(13)(C) and (D), or under
other applicable law, a Participant or Beneficiary may have his benefits reduced
in the event of his willful breach of fiduciary duty to the Plan or his criminal
act against the Plan.

8.02 Payments to Minors, Incompetents, and Related Situations. If a Participant
or Beneficiary entitled to receive any benefits hereunder is a minor, is
adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, or is unable to care for his affairs because of illness, accident,
mental disability, or similar circumstances, such benefits shall be paid to such
person as the Plan Administrator shall designate or to the duly appointed
guardian. Such payment shall be deemed a complete discharge of any liability for
such benefits under the Plan.

8.03 Unclaimed Accounts - Trust Funds. No interest shall accrue to or for the
account of Participants or their Beneficiaries during any period that any

 

80



--------------------------------------------------------------------------------

distribution hereunder shall remain unclaimed. If any distribution made by the
Trustee from any of the Participant Investment Funds remains unclaimed for a
period of six (6) months, the Trustee shall notify the Plan Administrator, who
will promptly attempt to locate the person entitled to receive such
distribution.

8.04 No Guarantee of Employment. The Plan shall not be deemed to be in
consideration of, or an inducement for, the employment of any person by the
Company or any Affiliated Company. Nothing contained in the Plan shall be deemed
to give any employee the right to be retained in the service of the Company or
any Affiliated Company or to interfere with the right of the Company or any
Affiliated Company to discharge or to terminate the service of any employee at
any time without regard to the effect such discharge or termination may have on
any rights under the Plan.

8.05 Governing Law. The Plan, the Trust Agreement, and all amendments thereto
shall be construed, whenever possible, to be in conformity with the requirements
of the Code and ERISA, and according to the laws of the Commonwealth of
Pennsylvania (including its statute of limitations provisions, but excluding its
choice of law provisions) to the extent not preempted by applicable federal law.

8.06 Gender, Number, and Headings.

(a) As used herein, the pronouns “he”, “him”, or “his”, referring to an
Employee, Participant, Beneficiary, or any other person, shall also be deemed to
refer to and include the feminine gender.

(b) Whenever any words are used herein in the singular or plural, they shall be
construed as if they were also used in the plural or singular, respectively, in
all cases where applicable.

(c) Headings of Articles and Sections of the Plan are inserted for convenience
of reference only and as such they constitute no part of the Plan and are not to
be considered in the meaning or construction thereof.

 

81



--------------------------------------------------------------------------------

(d) Any reference to the Code or ERISA or a section thereunder or a regulation
thereunder shall also refer to any successor statute, successor section, or
successor regulation.

8.07 Severability. Each provision of the Plan shall be independent of each other
provision of the Plan and if any provision of the Plan proves to be, or is held
by any court, tribunal, board, or authority of competent jurisdiction to be,
void or invalid as to any Participant or group of Participants, such provision
shall be disregarded and deemed to be null and void and not part of the Plan;
but such invalidation of any such provision shall not otherwise impair or affect
this Plan or any of the other provisions or terms hereof.

8.08 Obligations of the Employer. No Employer shall have any liability with
respect to payments of benefits under the Plan and each Participant and
Beneficiary shall look solely to the Trust Fund for any payments or benefits
under the Plan. Upon total or partial termination of the Plan, no Employer shall
have any further liability either to provide benefits to those employees
affected by such total or partial termination (whether or not such benefits are
then in pay status) or to make any further contributions to or under the Plan in
respect of such employees.

8.09 Effective Date. The amended and restated Plan as herein set forth is
effective as of October 1, 2009, except for provisions which indicate a later
effective date.

8.10 Uniformed Services Employment and Reemployment Rights Act. Notwithstanding
any provision of this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u).

8.11 Use of Electronic Media; Adjustment of Certain Time Periods.
Notwithstanding any provision herein which requires notices, consents,
elections, or other actions under the Plan to be effectuated through a writing,
such notices, consents, elections, or other actions may be effectuated through
the use of electronic media, if so

 

82



--------------------------------------------------------------------------------

provided in procedures established by the Plan Administrator consistent with
Department of Labor or Internal Revenue Service pronouncements or other
applicable law. Moreover, any time periods set forth herein for providing
notices, making elections, granting consents, or taking other actions which are
based upon time limits established under applicable law shall be deemed to be
automatically amended, without the necessity of a formal amendment, to reflect
any subsequent modification of those deadlines through Department of Labor or
Internal Revenue Service pronouncements or other changes in applicable law.

IN WITNESS WHEREOF, this Air Products and Chemicals, Inc. Retirement Savings
Plan, as amended and restated effective October 1, 2009, with amendments through
September 30, 2010, has been duly executed on behalf of Air Products and
Chemicals, Inc.

 

AIR PRODUCTS AND CHEMICALS, INC.

By:

 

/s/ Lynn C. Minella

  Senior Vice President – Human Resources and Communications

 

ATTEST:

/s/ Lynn German Long

Assistant Secretary

 

83



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPANT INVESTMENT FUNDS

Effective as of September 30, 2010

Tier 1 – Life Cycle Investment Options

 

•  

SSgA Target Retirement Income Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2010 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2015 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2020 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2025 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2030 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2035 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2040 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2045 Securities Lending Series Fund Class II

 

•  

SSgA Target Retirement 2050 Securities Lending Series Fund Class II

Tier 2 – Core Investment Options

 

•  

SSgA Stable Value Fund

 

•  

Western Asset Core Plus Bond – Institutional Class (Ticker Symbol: WACPX)

 

•  

Dodge & Cox Balanced Fund (Ticker Symbol: DODBX)

 

•  

Vanguard Windsor II Fund – Admiral Shares (Ticker Symbol: VWNAX)

 

•  

SSgA S&P 500® Index Securities Lending Series Fund Class II

 

•  

Pyramis Small Capitalization Core Commingled Pool 

 

•  

American Funds® Growth Fund of America® - Class R5 (Ticker Symbol: RGAFX)

 

•  

Fidelity International Discovery Fund Class K (Ticker Symbol: FIDKX)

 

•  

Air Products Company Stock Fund

Tier 3 – Self-Directed Brokerage

 

•  

Fidelity Money Market Trust Retirement Government Money Market Portfolio

 

•  

Fidelity BrokerageLink®

The Qualified Default Investment Alternative is the Tier 1 – Life Cycle
Investment Option. Contributions will be invested in a particular fund within
that Tier based on the Participant’s age in accordance with procedures
determined by the Plan Administrator.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT I

ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED

BY VICE PRESIDENT - HUMAN RESOURCES

EFFECTIVE AS OF SEPTEMBER 30, 2010:

 

     Designated
Terminal
For 125% of
Base Salary

ASHLAND, KY

   YES

BETHLEHEM, PA

   YES

BOUNTIFUL, UT

   YES

BURNS HARBOR, IN

   NO

BUTLER, IN

   YES

CAMDEN, SC

   YES

CHANDLER, AZ

   YES

CONVENT, LA

   NO

CONVENT, LA (Drivers)

   YES

CONYERS, GA

   YES

CREIGHTON, PA

   YES

DECATUR, AL

   YES

DEER PARK, TX

   NO

GLENMONT, NY

   YES

GRAY, TN

   YES

LANCASTER, PA

   YES

LANCASTER, PA (Express Services)

   NO

LAPORTE, TX

   YES

LASALLE, IL

   YES

LIBERAL, KS

   YES

MANALAPAN, NJ

   NO

MIDLOTHIAN, TX

   YES

NIAGARA FALLS, NY

   YES

OAK CREEK, WI

   YES

ORLANDO, FL

   YES

PACE, FL

   YES

PARKERSBURG, WV

   YES

PRYOR, OK

   YES

PUYALLUP, WA

   YES

REIDSVILLE, NC

   YES

SHAKOPEE, MN

   YES

SMITHVILLE, MO

   NO

SPARROWS POINT, MD (Drivers)

   YES

 

I-1



--------------------------------------------------------------------------------

EXHIBIT II

FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS

TRANSFERRED TO THE PLAN FROM THE IGS SAVINGS PLAN

(i) Forms of Payments to Participants. Participants who were previously
participants in the IGS Savings Plan shall continue to have available under the
Plan the forms of payment which were available under the IGS Savings Plan, in
addition to the forms of benefit provided for in Article V of the Plan;
provided, however, that distribution shall automatically be made in the form of
a lump sum if the value of the aggregate amounts credited to the Participant’s
Plan accounts does not exceed the amount set forth in Paragraph 3.10(c) of the
Plan. Such forms of payment shall be available with respect to the balance of
the Participant’s account which was transferred from the IGS Savings Plan to the
Plan in connection with the merger of the IGS Savings Plan effective March 31,
2000.

Any distributions made pursuant to this Exhibit II or under Article V must
satisfy the requirements of Code Section 401(a)(9) and the regulations
thereunder, including the minimum distribution incidental benefit requirement.
The former IGS Savings Plan Participant shall have the ability to recalculate
annually the life expectancy of the Participant and the Participant’s Spouse.
Any recalculation of life expectancy shall be done in accordance with Code
Section 401(a)(9) and the regulations thereunder.

(1) Normal Form of Payment. Unless the Participant elects otherwise the
aggregate amount credited to the Participant’s Plan accounts shall be made in a
lump sum. The normal form of payment shall be automatic, unless the Participant
files a written request with the Administrator prior to the date on which the
aggregate amounts credited to the Participant’s Plan accounts are automatically
payable, electing an optional form of payment.

 

II-1



--------------------------------------------------------------------------------

(2) Optional Forms of Payment.

(a) The Participant shall have the right to receive the aggregate amounts
credited to his or her Participant Plan accounts in monthly, quarterly,
semi-annual or annual payments from the Plan over any period not extending
beyond the life expectancy of the Participant and his or her Beneficiary.

(b) A direct rollover will be available to the Participant and/or the Spouse
under the terms of Section 5.03.

(ii) Forms of Death Benefit Distributions.

(1) Spousal Death Benefit. On the death of a Participant, the aggregate amounts
credited to the Participant’s Plan accounts will be paid to the Participant’s
Surviving Spouse, or if the Surviving Spouse has consented in a manner
conforming to a Qualified Election, then to the Participant’s Designated
Beneficiary.

The Surviving Spouse may elect to have distribution of the aggregate amounts
credited to the Participant’s Plan Accounts commence within the 90-day period
following the date of the Participant’s death. The aggregate amount credited to
the Participant’s Plan Accounts shall be adjusted for gains or losses occurring
after the Participant’s death in accordance with the provisions of the Plan
governing the adjustment of account balances for other types of distributions.

The Participant may waive the spousal death benefit described in this Section
B(1) of this Exhibit II at any time provided that no such waiver shall be
effective unless it is a Qualified Election.

(2) Qualified Election. Any election to waive the spousal death benefit of
Section B(2) of this Exhibit II shall not be effective unless:

(a) the Participant’s Spouse consents in writing to the election;

(b) the election designates a specific beneficiary, including any class of
beneficiaries or any contingent beneficiaries, which may not be changed without
spousal consent (or the Spouse expressly permits designations by the Participant
without any further spousal consent);

 

II-2



--------------------------------------------------------------------------------

(c) the Spouse’s consent acknowledges the effect of the election.

If it is established to the satisfaction of the Administrator that there is no
Spouse or that the Spouse cannot be located, a waiver will be deemed a Qualified
Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse may not be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse has
the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited.

(iii) Other Distribution Provisions.

(1) Participant Dies After Distribution Has Begun. In the event a Participant
dies after the distribution of the aggregate amounts credited to the
Participant’s Plan accounts pursuant to Code Section 401(a)(9) has begun, the
distribution of the such aggregate amounts will continue to be distributed at
least as rapidly as under the method of distribution being used prior to the
Participant’s death.

(2) Participant Dies Before Distribution Has Begun. In the event a Participant
dies before the distribution of the aggregate amounts credited to the
Participant’s Plan accounts pursuant to Code Section 401(a)(9) has begun, the
distribution of the such aggregate amounts will be completed by December 31 of
the calendar year containing the fifth anniversary of the Participant’s death
except to the extent that an election is made to receive distributions in
accordance with (a) or (b) below.

 

II-3



--------------------------------------------------------------------------------

(a) If any portion of the aggregate amounts credited to the Participant’s Plan
accounts is payable to a Designated Beneficiary, distributions may be made over
the life or over a period certain not greater than the life expectancy of the
Designated Beneficiary commencing on or before December 31 of the calendar year
immediately following the calendar year in which the Participant died;

(b) If the Designated Beneficiary is the Participant’s Surviving Spouse, the
date distributions are required to begin in accordance with (a) above shall not
be earlier than the later of (1) December 31 of the calendar year immediately
following the calendar year in which the Participant died or (2) December 31 of
the calendar year in which the Participant would have attained age 70 1/2.

If the Participant has not made an election pursuant to this Section C(2) of
this Exhibit II by the time of his or her death, the Participant’s Designated
Beneficiary must elect the method of distributions no later than the earlier of:
(1) December 31 of the calendar year in which distributions would be required to
begin under this section, or (2) December 31 of the calendar year which contains
the fifth anniversary of the date of death of the Participant. If the
Participant has no Designated Beneficiary, or if the Designated Beneficiary does
not elect a method of distribution, then distributions of the aggregate amounts
credited to the Participant’s Plan accounts must be completed by December 31 of
the calendar year containing the fifth anniversary of the Participant’s death.

For purposes of this Section C(2) of this Exhibit II, if the Surviving Spouse
dies after the Participant, but before the payments to such Spouse begin, the
provisions of this Section C(2) of this Exhibit II with the exception of
paragraph (b) therein, shall be applied as if the Surviving Spouse were the
Participant. For the purposes of Sections C(1) and C(2) of this Exhibit II,
distribution of the aggregate amounts credited to the Participant’s Plan
accounts is considered to begin on the last Business Day of March of the
calendar year, which follows the calendar year in which the Participant would
have attained age 70 1/2 (or, if the preceding sentence is applicable, the date
distribution is required to begin to the Surviving Spouse).

 

II-4



--------------------------------------------------------------------------------

(3) Payment to Minor. For purposes of this Exhibit II, if an amount is payable
to either a minor or an individual who has been declared incompetent, the
benefits shall be paid to the legally appointed guardian for the benefit of said
minor or incompetent individual, unless the court which appointed the guardian
has ordered otherwise.

(4) Definitions. For purposes of this Exhibit II, the following definitions
shall apply:

(a) Designated Beneficiary - The individual who is designated as the beneficiary
under the Plan in accordance with Code Section 401(a)(9) and the regulations
thereunder.

(b) Spouse or Surviving Spouse - The Spouse or Surviving Spouse of the
Participant, provided that a former Spouse will be treated as the Spouse or
Surviving Spouse and a current Spouse will not be treated as the Spouse or
Surviving Spouse to the extent provided under a Qualified Domestic Relations
Order as described in Code Section 414(p).

 

II-5



--------------------------------------------------------------------------------

EXHIBIT III

PLAN ELECTIONS

The following elections have been made in accordance with various sections of
the Plan and are applicable only with respect to the Plan Years specifically
indicated below, except as otherwise required by applicable law:

 

Year Election Applies

 

Applicable Plan Section

 

Election

1997

 

3.07(b)(i),(ii), and (iii)

(pages 30-33)

  Current year data used to perform ADP, ACP, and multiple use testing.

This Exhibit III may be revised from time to time by the Vice President - Human
Resources without amendment to the Plan, provided his/her signature appears
below along with the Signature Date.

 

III-1



--------------------------------------------------------------------------------

SCHEDULE I

PARTICIPATING EMPLOYERS

AS OF 1 OCTOBER 2009

 

Name of Affiliated Company

  

Participating Employer
Since Date

  

Revocation

Date

Air Products Energy Enterprising, Inc.

   Continuing    N/A

Air Products Helium, Inc.

   Continuing    N/A

Air Products Manufacturing Co., Inc.

   Continuing    N/A

Air Products LLC

   1 June 2007    N/A

Air Products Performance Manufacturing, Inc. (formerly known as “Tomah Products,
Inc.” and “Tomah Reserve, Inc.”)

   1 April 2006    N/A

 

S-1